Case 20-40349-elm11 Doc 181 Filed 05/27/20          Entered 05/27/20 18:20:47            Page 1 of 65



  LOEB & LOEB LLP                                FORSHEY & PROSTOK, LLP
  Bernard R. Given II                            Jeff Prostok
  State Bar No. 07990180                         State Bar No. 16352500
  10100 Santa Monica Blvd., Suite 2200           Lynda Lankford
  Los Angeles, CA 90067-4120                     State Bar No. 11935020
  Tel: 310-282-2000                              777 Main Street, Suite 1290
  Fax: 310-282-2200                              Fort Worth, TX 76012
  Email: bgiven@loeb.com                         Tel: 817-877-8855
                                                 Fax: 817-877-4151
  Counsel to the Debtor                          Email: jprostok@forsheyprostok.com
  and Debtor-in-Possession                                llankford@forsheyprostok.com

                                                 Counsel to the Debtor
                                                 and Debtor-in-Possession


                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

  In re:                             § Chapter 11
  EVENTIDE CREDIT ACQUISITIONS, LLC, § Case No. 20-40349-elm11
                     Debtor.         §
                                     §
                                     §
                                     §
                                     §

            NOTICE OF FILING OF PROPOSED AMENDED AND RESTATED
          DEBTOR-IN-POSSESSION FINANCING AND SECURITY AGREEMENT

          PLEASE TAKE NOTICE that on May 15, 2020, the Debtor filed the Debtor’s Motion for

 Entry of Interim and Final Orders Pursuant to 11 U.S.C. §§ 105, 362, 363, 364, and 507,

 Bankruptcy Rules 2002, 4001, 6004, and 9014, (I) Authorizing the Debtor-In-Possession to Obtain

 Postpetition Financing, (II) Granting Liens and Providing Administrative Expense Status, and

 (III) Granting Related Relief [Docket No. 153] (the “DIP Motion”), seeking approval of the

 Debtor-in-Possession Financing and Security Agreement attached to the DIP Motion as Exhibit A

 (the “DIP Loan Agreement’).

          PLEASE TAKE FURTHER NOTICE that the Debtor has negotiated revised terms for the

 DIP Loan Agreement, which are set forth in that certain Amended and Restated Debtor-in-



 19100521.1
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20         Entered 05/27/20 18:20:47      Page 2 of 65



 Possession Loan and Security Agreement attached hereto as Exhibit 1 (the “Amended DIP Loan

 Agreement”).

          PLEASE TAKE FURTHER NOTICE that a redline comparing the DIP Loan Agreement

 to the Amended DIP Loan Agreement is attached hereto as Exhibit 2.

          PLEASE TAKE FURTHER NOTICE that the Debtor will seek approval of the terms of

 the Amended DIP Loan Agreement at the interim hearing on the DIP Motion, which is scheduled

 to occur before the Honorable Edward L. Morris at 501 W. Tenth Street, Room 204, Fort Worth,

 TX 76102 on May 29, 2020 at 9:30 a.m (CT).

  Dated: May 27, 2020                      LOEB & LOEB LLP

                                           /s/ Bernard R. Given II
                                           Bernard R. Given II
                                           State Bar No. 07990180
                                           10100 Santa Monica Blvd., Suite 2200
                                           Los Angeles, CA 90067-4120
                                           Tel.: 310-282-2000
                                           Fax: 310-282-2200
                                           Email: bgiven@loeb.com

                                           -and-

                                           FORSHEY & PROSTOK, LLP
                                           Jeff P. Prostok
                                           State Bar No. 16352500
                                           Lynda Lankford
                                           State Bar No. 11935020
                                           777 Main Street, Suite 1290
                                           Fort Worth, TX 76012
                                           Tel: 817-877-8855
                                           Fax: 817-877-4151
                                           Email: jprostok@forsheyprostok.com
                                                   llankford@forsheyprostok.com

                                           Counsel to the Debtor and Debtor in
                                           Possession




 19100521.1                                   2
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20            Entered 05/27/20 18:20:47        Page 3 of 65



                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was served upon all
 parties receiving electronic notice via the Court’s CM/ECF system and via email to the parties
 listed below on May 27, 2020.


 U.S. TRUSTEE:

 Erin Marie Schmidt
 United States Trustee
 1100 Commerce St., Room 976
 Dallas, TX 75242-1496
 (214) 767-1075
 Fax : (214) 767-8971
 Email: ustpregion06.da.ecf@usdoj.gov

 Elizabeth Ziegler Young
 U.S. Trustee Office
 1100 Commerce Street, Room 976
 Dallas, TX 75242
 (214) 767-8967
 Fax : (214) 767-8971
 Email: elizabeth.a.young@usdoj.gov



 COMMITTEE:

 Gary Howard Leibowitz
 Cole Schotz P.C.
 300 E. Lomard Street, Suite 1450
 Baltimore, MD 21202
 (410) 528-2971
 Fax : (410) 528-9401
 Email: gleibowitz@coleschotz.com

 Irving E. Walker
 Cole Schotz P.C.
 300 East Lombard St., Ste. 1450
 Baltimore, MD 21202
 410-230-0660
 Fax : 410-230-0667
 Email: iwalker@coleschotz.com

 Michael D. Warner
 Cole Schotz P.C.



                                                 1
Case 20-40349-elm11 Doc 181 Filed 05/27/20          Entered 05/27/20 18:20:47   Page 4 of 65



 1700 City Center Tower II
 301 Commerce St.
 Fort Worth, TX 76102
 (817)810-5250
 Fax : (817)810-5255
 Email: mwarner@coleschotz.com



 REQUEST FOR SPECIAL NOTICE:

 Robin Phelan
 PhelanLaw
 4214 Woodfin Dr.
 Dallas, TX 75220
 Email: robin@phelanlaw.org

 Kristi C. Kelly
 Kelly Guzzo, PLC
 3925 Chain Bridge Road, Suite 202
 Fairfax, VA 22030
 Fax: (703) 591-0167
 Email: kkelly@kellyguzzo.com

 Steve A. Pierce
 Norton Rose Fullbright US LLP
 111 West Houston Street, Suite 1800
 San Antonio, TX 78205
 Fax: (210) 270-7205
 Email: steve.pierce@nortonrosefullbright.com

 Toby L. Gerber
 Norton Rose Fullbright US LLP
 2200 Ross Avenue, Suite 3600
 Dallas, TX 75201
 Fax: (214) 855-8000
 Email: toby.gerber@nortonrosefullbright.com

 Justin Gray
 Anna M. Bruty
 Rosette, LLP
 44 Grandville Ave. SW
 Grand Rapids, MI 49503
 Email: jgray@rosettelaw.com
        abruty@rosettelaw.com




 19100521.1                                     2
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20   Entered 05/27/20 18:20:47    Page 5 of 65



 Marcus Alan Helt, Esq.
 FOLEY & LARDNER LLP
 2021 McKinney Avenue
 Suite 1600 Dallas, TX 75201
 Fax: 214-999-4667
 Email: mhelt@foley.com

 Michael A. Caddell
 Amy E. Tabor
 Caddell & Chapman
 628 East 9th Street
 Houston TX 77007-1722
 Fax: 713-751-0906
 Email: mac@caddellchapman.com
        aet@caddellchapman.com

 J. Brian Vanderwoude
 Dorsey & Whitney LLP
 300 Crescent Court, Suite 400
 Dallas, Texas 75201
 Fax: (214) 981-9901
 Email: vanderwoude.brian@dorsey.com


                                             By: . /s/ Bernard R. Given
                                                  Bernard R. Given II




 19100521.1                             3
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20   Entered 05/27/20 18:20:47   Page 6 of 65




                                   Exhibit 1

                   (Amended DIP Loan Agreement)
Case 20-40349-elm11 Doc 181 Filed 05/27/20            Entered 05/27/20 18:20:47        Page 7 of 65



    AMENDED AND RESTATED DEBTOR-IN-POSSESSION LOAN AND SECURITY
                           AGREEMENT

       This DEBTOR-IN-POSSESSION LOAN AND SECURITY AGREEMENT is entered into as of
 May 26, 2020 (this “Agreement”), by and between GUARDIAN TRUST CORPORATION AS
 TRUSTEE OF THE BLUETECH IRREVOCABLE TRUST (“Lender”) and EVENTIDE
 CREDIT ACQUISITIONS, LLC, a Delaware limited liability company (“Borrower” or
 “Debtor”), debtor and debtor-in-possession under Chapter 11 of the Bankruptcy Code.

                                              Recitals

         WHEREAS, on January 28, 2020 (the “Petition Date”), the Debtor filed a voluntary
 petition with the Bankruptcy Court initiating a case pending under Chapter 11 of the Bankruptcy
 Code (the “Case”) and has continued in the possession of its assets and in the management of its
 businesses pursuant to Sections 1107 and 1108 of the Bankruptcy Code;

        WHEREAS, Borrower has requested that the Lender make available to the Borrower a
 debtor-in-possession term loan in an aggregate principal amount of two million dollars
 ($2,000,000);

        WHEREAS, Borrower and Lender entered into a prior loan agreement, dated as of May
 15, 2020 (the “Prior Agreement”), which the parties have agreed to terminate and supersede with
 this Agreement; and

        WHEREAS, Lender is willing to make the Loan described herein on the terms and
 conditions set forth in this Agreement.

       NOW THEREFORE, for good and valuable consideration, the receipt of which is hereby
 acknowledged, Lender and Borrower agree as follows:

          1.      DEFINITIONS AND CONSTRUCTION.

                1.1     Definitions. As used in this Agreement, the following terms shall have the
 following definitions:

                  “Advance” or “Advances” means a cash advance or cash advances under the DIP
 Loan Facility.

                  “Advance Request” has the meaning assigned in Section 2.1(c).

                 “Affiliate” means, with respect to any Person, any Person that owns or controls
 directly or indirectly such Person, any Person that controls or is controlled by or is under common
 control with such Person, and each of such Person’s senior executive officers, directors, and
 partners.

             “Arbitration” means that certain arbitration commenced by the Borrower on
 December 18, 2019 before the American Arbitration Association against Tribal Economic



 19094912.1
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20              Entered 05/27/20 18:20:47         Page 8 of 65



 Development Holdings, LLC, Big Picture Loans, LLC, Ascension Technologies, LLC, and The
 Lac Vieux Desert Band of Lake Superior Chippewa Indians.

               “Bankruptcy Code” means Title 11 of the United States Code entitled
 “Bankruptcy,” as now and hereafter in effect, or any successor statute.

                “Bankruptcy Court” means the United States Bankruptcy Court for Northern
 District of Texas or any court having jurisdiction over the Case from time to time.

                  “Bankruptcy Sale” means a sale pursuant to Section 363 of the Bankruptcy Code
 of all or a portion of the assets of Borrower.

               “Borrower’s Books” means all of Borrower’s books and records including: ledgers;
 records concerning Borrower’s assets, liabilities business operations or financial condition; and all
 computer programs, or tape files, and the equipment, containing such information.

               “Budget” means a 13-week cash flow projection and debtor-in-possession budget
 in form and substance acceptable to the Lender; provided that, with the consent of the Lender, the
 budget may be updated in accordance with Section 6.13.

                 “Budget Variance Report” means a weekly report provided by the Borrower to the
 Lender showing by line item and in the aggregate the actual cash disbursements of the Borrower
 for the applicable trailing two (2)-week period set forth in Section 6.13(b), comparing the actual
 cash receipts and disbursements (on a line item by line item basis) with the weekly and cumulative
 budgeted amounts for each such line item set forth in the Budget for such period, noting therein
 all variances on a line-item and cumulative basis from the amounts set forth for such period in the
 Budget, together with explanations for all material variances, and certified as being true and correct
 by the Borrower’s controller.

               “Business Day” means any day that is not a Saturday, Sunday, or other day on
 which banks in the State of Delaware are authorized or required to close.

                “Case” has the meaning set forth in the recitals.

                “Closing Date” means the date on which the conditions specified in Section 3.1 are
 satisfied.

                “Code” means the Delaware Uniform Commercial Code.

                “Collateral” means the property described on Exhibit A attached hereto.

               “Committee” means the official committee of unsecured creditors appointed in the
 Case by the U.S. Trustee on February 7, 2020 as set forth at Docket No. 14.

                  “Contingent Obligation” means, as applied to any Person, any direct or indirect
 liability, contingent or otherwise, of that Person with respect to (i) any indebtedness, lease,
 dividend, letter of credit or other obligation of another; (ii) any obligations with respect to undrawn
 letters of credit, corporate credit cards, or merchant services issued or provided for the account of


 19094912.1                                        2
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20              Entered 05/27/20 18:20:47          Page 9 of 65



 that Person; and (iii) all obligations arising under any agreement or arrangement designed to
 protect such Person against fluctuation in interest rates, currency exchange rates or commodity
 prices; provided, however, that the term “Contingent Obligation” shall not include endorsements
 for collection or deposit in the ordinary course of business. The amount of any Contingent
 Obligation shall be deemed to be an amount equal to the stated or determined amount of the
 primary obligation in respect of which such Contingent Obligation is made or, if not stated or
 determinable, the maximum reasonably anticipated liability in respect thereof as determined by
 Lender in good faith; provided, however, that such amount shall not in any event exceed the
 maximum amount of the obligations under the guarantee or other support arrangement.

                 “Credit Extension” means each Advance or any other extension of credit by Lender
 for the benefit of Borrower hereunder.

                “Daily Balance” means the amount of the Obligations owed at the end of a given
 day.

                “Debtor” has the meaning set forth in the recitals.

               “Default” means any circumstance that, with the passage of time or giving of notice,
 would constitute an Event of Default.

                “DIP Loan” has the meaning given to such term in Section 2.1(a) hereof.

               “DIP Loan Commitments” means an aggregate amount not to exceed Two Million
 Dollars ($2,000,000).

               “DIP Loan Facility” means the facility under which Borrower may request Lender
 to issue Advances, as specified in Section 2.1 hereof.

               “ERISA” means the Employee Retirement Income Security Act of 1974, as
 amended, and the regulations thereunder.

                “Event of Default” has the meaning assigned in Section 8.

                 “Excluded Taxes” means any of the following Taxes imposed on or with respect to
 Lender or required to be withheld or deducted from a payment to Lender, (a) Taxes imposed on or
 measured by net income (however denominated), franchise Taxes, and branch profits Taxes, in
 each case (i) imposed as a result of Lender being organized under the laws of, or having its
 principal office or its applicable lending office located in, the jurisdiction imposing such Tax (or
 any political subdivision thereof) or (ii) that are Other Connection Taxes, (b) any U.S. federal
 withholding Taxes imposed on amounts payable to or for the account of Lender with respect to
 any obligations under this Agreement pursuant to a law in effect on the date Lender acquired its
 interest in such obligations or on the date that Lender changes its lending office, except, in each
 case, to the extent that amounts with respect to such Taxes were payable to Lender immediately
 before the date it acquired such interest or changed its lending office, (c) Taxes that are attributable
 to Lender’s failure to comply with Section 2.5, and (d) any U.S. federal withholding Taxes
 imposed under FATCA. For purposes of this definition, any reference to Lender shall be deemed
 to include a Foreign Lender.


 19094912.1                                         3
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20             Entered 05/27/20 18:20:47         Page 10 of 65



                  “FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
 Agreement (or any amended or successor version that is substantively comparable and not
 materially more onerous to comply with), any current or future regulations or official
 interpretations thereof and any agreement entered into pursuant to Section 1471(b)(1) of the IRC,
 any intergovernmental agreement entered into in connection with the implementation of such
 sections of the IRC and any fiscal or regulatory legislation, rules or practices adopted pursuant to,
 or official interpretations implementing such, intergovernmental agreements.

                “Final Order” means a final order of the Bankruptcy Court in substantially the form
 of the Interim Order (or such other form acceptable to the Lender) authorizing the Loans.

              “Final Order Entry Date” means the date on which the Final Order is entered by the
 Bankruptcy Court.

                “GAAP” means generally accepted accounting principles as in effect from time to
 time.

                “Governmental Authority” is any nation or government, any state or other political
 subdivision thereof, any agency, authority, instrumentality, regulatory body, court, central bank or
 other entity exercising executive, legislative, judicial, taxing, regulatory or administrative
 functions of or pertaining to government, any securities exchange and any self-regulatory
 organization.

                “Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
 such Person guaranteeing or having the economic effect of guaranteeing any Indebtedness or other
 obligation payable or performable by another Person (the “primary obligor”) in any manner,
 whether directly or indirectly.

                “Highest Lawful Rate” means the maximum lawful interest rate, if any, that at any
 time or from time to time may be contracted for, charged, or received under the laws applicable to
 Lender which are presently in effect or, to the extent allowed by law, under such applicable laws
 which may hereafter be in effect and which allow a higher maximum non-usurious interest rate
 than applicable laws now allow.

                “Indebtedness” means (a) all indebtedness for borrowed money or the deferred
 purchase price of property or services, including without limitation reimbursement and other
 obligations with respect to surety bonds and letters of credit, (b) all obligations evidenced by notes,
 bonds, debentures or similar instruments, (c) all capital lease obligations and (d) all Contingent
 Obligations.

                “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
 with respect to any payment made by or on account of any obligation of Lender under any Loan
 Document and (b) to the extent not otherwise described in (a), Other Taxes.

               “Interim Order” means an interim order of the Bankruptcy Court (as the same may
 be amended, supplemented, or modified from time to time after entry thereof in accordance with
 the terms thereof) in the form and substance satisfactory to the Lender, approving the Loan
 Documents and authorizing the initial DIP Loans in accordance with the Budget.


 19094912.1                                        4
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20            Entered 05/27/20 18:20:47         Page 11 of 65



               “Interim Order Entry Date” means the date on which the Interim Order is entered
 by the Bankruptcy Court.

                 “Investment” means any beneficial ownership of (including stock, partnership
 interest or other securities) any Person, or any loan, advance or capital contribution to any Person.

                “IRC” means the Internal Revenue Code of 1986, as amended.

                “IRS” means the United States Internal Revenue Service.

               “Lender Expenses” means all reasonable and documented out-of-pocket costs and
 expenses (including reasonable and documented fees and expenses of one external counsel) of
 counsel to Lender incurred in connection the preparation, negotiation, administration, and
 enforcement of the Loan Documents; reasonable Collateral audit fees; and Lender’s reasonable
 and documented fees and expenses of external counsel incurred in amending, enforcing or
 defending the Loan Documents (including fees and expenses of appeal).

              “Lien” means any mortgage, lien, deed of trust, charge, pledge, security interest or
 other encumbrance.

                “Loan” means the DIP Loans.

               “Loan Documents” means, collectively, this Agreement, any note or notes executed
 by Borrower, the Orders and any other agreement entered into in connection with this Agreement,
 all as amended or extended from time to time.

                  “Material Adverse Effect” means a material adverse effect on (i) the business,
 operations, condition (financial or otherwise), or prospects of Borrower taken as a whole or (ii) the
 ability of Borrower to repay the Obligations or otherwise perform its obligations under the Loan
 Documents or (iii) the value of the Collateral taken as a whole or priority of Lender’s security
 interests in the Collateral; provided that the term “Material Adverse Effect” will not be deemed to
 exist as a result of the Case.

                 “Maturity Date” means the earlier of (i) the date which is one-hundred eighty (180)
 days from the date of the first Advance, (ii) the consummation of a sale of all of the assets or a
 portion of the assets of the Borrower pursuant to Section 363 of the Bankruptcy Code or otherwise
 (including a Bankruptcy Sale); (iii) the effective date of a plan of reorganization or liquidation in
 the Case; (iv) entry of a final order by the Bankruptcy Court dismissing the Case; or (v) the date
 of termination of the DIP Loan Commitments and the acceleration of any outstanding extensions
 of credit under the Loans in accordance with the terms of this Agreement.

                “Obligations” means all debt, principal, interest, Lender Expenses and other
 amounts owed to Lender by Borrower pursuant to this Agreement or any other agreement, whether
 absolute or contingent, due or to become due, now existing or hereafter arising.

                “Orders” means collectively, the Interim Order and the Final Order.




 19094912.1                                       5
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20           Entered 05/27/20 18:20:47        Page 12 of 65



                 “Other Connection Taxes” means, with respect to Lender, Taxes imposed as a result
 of a present or former connection between Lender and the jurisdiction imposing such Tax (other
 than connections arising from Lender having executed, delivered, become a party to, performed
 its obligations under, received payments under, received or perfected a security interest under,
 engaged in any other transaction pursuant to or enforced any Loan Document, or sold or assigned
 an interest in any loan hereunder or Loan Document).

                 “Other Taxes” means all present or future stamp, court or documentary, intangible,
 recording, filing or similar Taxes that arise from any payment made under, from the execution,
 delivery, performance, enforcement or registration of, from the receipt or perfection of a security
 interest under, or otherwise with respect to, any Loan Document, except any such Taxes that are
 Other Connection Taxes imposed with respect to an assignment.

                “Permitted Budget Variance” has the meaning given to it in Section 6.13.

                  “Permitted Discretion” means a determination made in good faith in the exercise of
 its commercially reasonable (from the perspective of a first priority perfected secured asset based
 lender) business judgment based on how an asset based lender with similar rights providing a credit
 facility of the type provided under this Agreement would act in similar circumstances at the time
 with the information then available to it.

                “Permitted Indebtedness” means:

                (a)   Indebtedness of Borrower in favor of Lender arising under this Agreement
 or any other Loan Document;

                (b)    Indebtedness to trade creditors incurred in the ordinary course of business;

                (c)    Indebtedness existing on the Closing Date;

                (d)     Indebtedness incurred as a result of endorsing negotiable instruments
 received in the ordinary course of business; and

                (e)    Guarantees of Borrower in respect of Indebtedness otherwise permitted
 hereunder.

                “Permitted Liens” means the following:

                (a)    Any Liens existing on the Closing Date;

                (b)    Any Liens arising under this Agreement or the other Loan Documents;

                 (c)   Liens for taxes, fees, assessments or other governmental charges or levies,
 either not delinquent or being contested in good faith by appropriate proceedings, provided the
 same have no priority over any of Lender’s security interests;

                (d)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
 other like Liens arising in the ordinary course of business which are not overdue for a period of


 19094912.1                                      6
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20             Entered 05/27/20 18:20:47        Page 13 of 65



 more than 30 days or which are being contested in good faith and by appropriate proceedings if
 adequate reserves with respect thereto are maintained on the books of the applicable Person;

                (e)     Liens arising from judgments, decrees or attachments in circumstances not
 constituting an Event of Default under Sections 8.4 (attachment) or 8.7 (judgments/settlements);

                (f)     Subject to Section 6.7, Liens in favor of other financial institutions arising
 in connection with Borrower’s deposit accounts held at such institutions to secure standard fees
 for deposit services charged by, but not financing made available by such institutions, provided
 that Lender has a perfected security interest in the amounts held in such deposit accounts; and

                (g)     Liens incurred in connection with the extension, renewal or refinancing of
 the indebtedness secured by Liens of the type described in clauses (a) through (g) above, provided
 that any extension, renewal or replacement Lien shall be limited to the property encumbered by
 the existing Lien and the principal amount of the indebtedness being extended, renewed or
 refinanced does not increase.

                 “Person” means any individual, sole proprietorship, partnership, limited liability
 company, joint venture, trust, unincorporated organization, association, corporation, institution,
 public benefit corporation, firm, joint stock company, estate, entity or governmental agency.

                 “Petition Date” has the meaning set forth in the recitals.

                 “Responsible Officer” means Drew McManigle, the Chief Restructuring Officer of
 the Borrower.

                “Tax” or “Taxes” means all present or future taxes, levies, imposts, duties,
 deductions, withholdings (including backup withholding), assessments, fees or other charges
 imposed by any Governmental Authority, including any interest, additions to tax or penalties
 applicable thereto.

                 “U.S. Trustee” means the United States Trustee for the Northern District of Texas.

                 “US Withholding Tax Form” means whichever of the following that is relevant
 (including, in each case, any successor form):

                 (a)    IRS Form W-8BEN or W-8BEN-E,

                 (b)    IRS Form W-8IMY (with appropriate attachments),

                 (c)    IRS Form W-8ECI,

                 (d)    IRS Form W-8EXP,

               (e)     In the case of a Foreign Lender relying on the “portfolio interest
 exemption,” IRS Form W-8BEN or W-8BEN-E and a certificate to the effect that such Foreign
 Lender is not (1) a “bank” within the meaning of IRC section 881(c)(3)(A), (2) a “10-percent




 19094912.1                                        7
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20            Entered 05/27/20 18:20:47        Page 14 of 65



 shareholder” of Borrower within the meaning of IRC section 881(c)(3)(B), or (3) a “controlled
 foreign corporation” described in IRC section 881(c)(3)(C), or

                (f)      any other IRS form by which a person may claim complete exemption from,
 or reduction in the rate of, withholding (including backup withholding) of US federal income tax
 on interest and other payments to that person.

                1.2     Accounting Terms. All accounting terms not specifically defined herein
 shall be construed in accordance with GAAP and all calculations made hereunder shall be made
 in accordance with GAAP. When used herein, the terms “financial statements” shall include the
 notes and schedules thereto.

          2.    LOAN AND TERMS OF PAYMENT.

               2.1     Credit Extensions. Borrower promises to pay to the order of Lender, in
 lawful money of the United States of America, the aggregate unpaid principal amount of all Credit
 Extensions made by Lender to Borrower hereunder. Borrower shall also pay interest on the unpaid
 principal amount of such Credit Extensions at rates in accordance with the terms hereof.

                (a)    Term Loan. Subject to and upon the terms and conditions of this
 Agreement (including the satisfaction (or waiver) of the conditions precedent set forth in Sections
 3.1 and 3.2), Lender agrees that it will make from time-to-time Advances in an amount not to
 exceed its DIP Loan Commitment (each, a “DIP Loan”). Amounts borrowed under this
 Section 2.1(a) may not be reborrowed once repaid.

                 (b)    Whenever Borrower desires an Advance of a DIP Loan, Borrower will
 notify Lender by e-mail transmission or telephone no later than 12:00 p.m. Central time (each an
 “Advance Request”), two (2) Business Days prior to the date the Advance may be made. Lender
 is authorized to make Advances under this Agreement, based upon instructions received from the
 Responsible Officer or a designee of the Responsible Officer, or without instructions if in Lender’s
 discretion such Advances are necessary to meet Obligations which have become due and remain
 unpaid. Lender shall be entitled to rely on any telephonic notice given by a person who Lender
 reasonably believes to be the Responsible Officer or a designee thereof, and Borrower shall
 indemnify and hold Lender harmless for any damages or loss suffered by Lender as a result of
 such reliance. Lender will wire Advances in immediately available federal funds to a deposit
 account identified by the Borrower in writing from time to time.

                (c)     All Advances under this Section 2.1 and all accrued and unpaid interest
 thereon shall be repaid in full by Borrower on the Maturity Date.

                2.2     [Reserved.]

                2.3     Interest Rates, Payments, and Calculations.

                 (a)     Interest Rate. Except as set forth in Section 2.3(b), the Advances shall
 bear interest, on the outstanding Daily Balance thereof, at a rate equal to twelve percent (12%) per
 annum.



 19094912.1                                       8
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20             Entered 05/27/20 18:20:47         Page 15 of 65



                (b)     Default Rate. All Obligations shall bear interest, from and after the
 occurrence and during the continuance of an Event of Default, automatically and without notice to
 Borrower, at a rate equal to five percent (5%) above the interest rate applicable immediately prior
 to the occurrence of an Event of Default.

                (c)     Payments. Interest hereunder shall be due and payable on the Maturity
 Date.

              (d)     Computation. All interest chargeable under the Loan Documents shall be
 computed on the basis of a three hundred sixty-five (365) day year for the actual number of days
 elapsed.

                2.4     Crediting Payments. Prior to the occurrence of an Event of Default,
 Lender shall credit a wire transfer of funds, check or other item of payment to the Obligations, first
 to unpaid Lender Expenses, then to any unpaid fees, then to accrued and unpaid interest, and lastly
 to the outstanding principal balance. After the occurrence of an Event of Default, the receipt by
 Lender of any wire transfer of funds, check, or other item of payment shall be immediately applied
 to conditionally reduce Obligations, but shall not be considered a payment on account unless such
 payment is of immediately available federal funds or unless and until such check or other item of
 payment is honored when presented for payment. Notwithstanding anything to the contrary
 contained herein, any wire transfer or payment received by Lender after 5:00 p.m. Central Time
 shall be deemed to have been received by Lender as of the opening of business on the immediately
 following Business Day. Whenever any payment to Lender under the Loan Documents would
 otherwise be due (except by reason of acceleration) on a date that is not a Business Day, such
 payment shall instead be due on the next Business Day, and additional fees or interest, as the case
 may be, shall accrue and be payable for the period of such extension.

                2.5     Withholding.

                (a)     Payments received by Lender from Borrower under this Agreement will be
 made free and clear of and without deduction for any Taxes, except as required by applicable law.
 If any applicable law (as determined in the good faith discretion of Borrower) requires Borrower
 to make any withholding or deduction of any Tax from any such payment, then Borrower shall be
 entitled to make such deduction or withholding and, if such Tax is an Indemnified Tax, then the
 sum payable by Borrower shall be increased to the extent necessary to ensure that, after the making
 of such required withholding or deduction, Lender receives a net sum equal to the sum which it
 would have received had no withholding or deduction been required.

               (b)    Borrower shall pay the full amount withheld or deducted to the relevant
 Governmental Authority in accordance with applicable law and Borrower will, upon request,
 furnish Lender with proof reasonably satisfactory to Lender indicating that Borrower has made
 such withholding payment.

                (c)     Notwithstanding anything to the contrary in this Section 2.5, Borrower need
 not make any withholding payment if the amount or validity of such withholding payment is
 contested in good faith by appropriate and timely proceedings and as to which payment in full is




 19094912.1                                        9
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20              Entered 05/27/20 18:20:47        Page 16 of 65



 bonded or reserved against by Borrower. The agreements and obligations of Borrower contained
 in this Section shall survive the termination of this Agreement.

                (d)    Lender, if reasonably requested by Borrower, shall deliver such other
 documentation prescribed by applicable law or reasonably requested by Borrower as will enable
 Borrower to determine whether or not Lender is subject to backup withholding or information
 reporting requirements.

                 (e)     If Lender determines that it has received a refund of any Taxes as to which
 it has been indemnified pursuant to this Section (including by the payment of additional amounts
 pursuant to this Section), it shall pay to Borrower an amount equal to such refund (but only to the
 extent of indemnity payments made by Borrower under this Section with respect to the Taxes
 giving rise to such refund), net of all out-of-pocket expenses (including Taxes) of Lender and
 without interest (other than any interest paid by the relevant Governmental Authority with respect
 to such refund), provided that Borrower, upon the request of Lender, agrees to repay the amount
 paid over to Borrower (plus any penalties, interest or other charges imposed by the relevant taxing
 authority) to Lender in the event Lender is required to repay such refund to such taxing authority.

                  (f)     If any assignee of Lender’s rights hereunder is not a “United States Person”
 as defined in IRC Section 7701(a)(30) (such assignee, (or, if such assignee is disregarded as an
 entity separate from its owner for U.S. federal income tax purposes, such owner, a “Foreign
 Lender”), such Foreign Lender shall, upon becoming party to this Agreement (and from time to
 time thereafter upon the reasonable request of the Borrower), to the extent that such Foreign Lender
 is entitled to a reduced rate of U.S. withholding tax or an exemption from U.S. withholding tax on
 interest, deliver to Borrower a complete and properly executed US Withholding Tax Form,
 certifying that such Foreign Lender is entitled to such reduced rate or exemption from U.S.
 withholding tax on interest and Lender, Borrower and such Foreign Lender shall cooperate in good
 faith to establish a register meeting the requirements of applicable law. Notwithstanding anything
 to the contrary in this section 2.5, Borrower shall not be required to pay any additional amount to
 any Foreign Lender under Section 2.5 if such Foreign Lender fails or is unable to deliver the forms,
 certificates or other evidence described in the preceding sentence, unless such Foreign Lender’s
 failure or inability to deliver such forms is the result of any change in any applicable law, treaty or
 governmental rule, or any change in the interpretation thereof after such Foreign Lender became a
 party to this Agreement; provided, further, that if a payment made to a Foreign Lender under any
 Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA if such
 Foreign Lender were to fail to comply with the applicable reporting requirements of FATCA
 (including those contained in IRC sections 1471(b) or 1472(b), as applicable), such Foreign Lender
 shall deliver to the Borrower at the time or times prescribed by law and at such time or times
 reasonably requested by the Borrower such documentation prescribed by applicable law (including
 as prescribed by IRC section 1471(b)(3)(C)(i)) and such additional documentation reasonably
 requested by the Borrower as may be necessary for the Borrower to comply with its obligations
 under FATCA and to determine that such Foreign Lender has complied with such Foreign
 Lender’s obligations under FATCA or to determine the amount, if any, to deduct and withhold
 from such payment. Solely for purposes of this provision, “FATCA” shall include any
 amendments made to FATCA after the date of this Agreement.

                2.6     Fees. Borrower shall pay to Lender the following:


 19094912.1                                        10
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20             Entered 05/27/20 18:20:47         Page 17 of 65



                 (a)    Origination Fee. On the Closing Date, a fully earned, non-refundable
 origination fee of One Hundred Fifty Thousand Dollars ($150,000), payable at the Maturity Date.

             (b)   Exit Fee. On the Closing Date, a fully earned, non-refundable exit fee of
 Two Hundred Thousand Dollars ($200,000), payable at the Maturity Date.

                (c)    Success Fee. A fee equal to two percent (2%) of any amounts payable as a
 result of an award in the Arbitration or as settlement of the claims asserted in the Arbitration,
 payable at the Maturity Date.

               (d)     Lender Expenses. All Lender Expenses as and when they become due
 following the delivery of an invoice to Borrower, the U.S. Trustee, and the Committee and in
 accordance with paragraph 6 of the Final Order.

                2.7    Term. The term of this Agreement shall be from the Closing Date through
 the Maturity Date. Notwithstanding the foregoing, Lender shall have the right to terminate its
 obligation to make Credit Extensions under this Agreement immediately after providing notice
 upon the occurrence and during the continuance of an Event of Default. Notwithstanding
 termination, Lender’s Lien on the Collateral shall remain in effect for so long as any Obligations
 are outstanding.

                2.8      Right to Credit Bid. Subject to the Orders, in connection with any sale or
 disposition of all or any portion of the Collateral, including in each case pursuant to Sections 9-
 610 or 9-620 of the UCC, at any sale thereof conducted under the provisions of the Bankruptcy
 Code, including Section 363 of the Bankruptcy Code or as part of restructuring plan subject to
 confirmation under Section 1129 of the Bankruptcy Code, or at any sale or foreclosure conducted
 by Lender, by a chapter 7 trustee under Section 725 of the Bankruptcy Code, or otherwise, in each
 case in accordance with applicable law and, with respect to any credit bid, Section 363(k) of the
 Bankruptcy Code, Borrower hereby gives Lender the power and right, without assent by such
 Borrower, to “credit bid” the full amount of all Obligations in order to purchase (either directly or
 through one or more acquisition vehicles) all or any portion of the Collateral.

          3.    CONDITIONS OF LOANS.

               3.1      Conditions Precedent to Initial Credit Extension. The obligation of
 Lender to make the initial Credit Extension is subject to the satisfaction of the following conditions
 precedent:

              (a)    Lender shall have received, in form and substance satisfactory to Lender,
 such documents, and completion of such matters, as Lender may reasonably deem necessary or
 appropriate;

                (b)    the Borrower shall have delivered to Lender the initial Budget, which
 Budget shall be in form and substance satisfactory to Lender; and

                (c)     the Interim Order Entry Date shall have occurred, and the Interim Order
 shall be in full force and effect, shall not have been vacated or reversed, shall not have been
 modified or amended other than as acceptable to the Lender and shall not be subject to a stay.


 19094912.1                                       11
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20             Entered 05/27/20 18:20:47         Page 18 of 65



               3.2    Conditions Precedent to all Credit Extensions. The obligation of Lender
 to make each Credit Extension is further subject to the following conditions:

                 (a)     the representations and warranties contained in Section 5 shall be true and
 correct in all material respects on and as of the date of Borrower’s request for a Credit Extension
 and on the effective date of each Credit Extension as though made at and as of each such date.
 The making of each Credit Extension shall be deemed to be a representation and warranty by
 Borrower on the date of such Credit Extension as to the accuracy of the facts referred to in this
 Section 3.2;

                 (b)    no Default or Event of Default shall be continuing or would exist after
 giving effect to such Credit Extension;

                (c)   the Case shall have not been dismissed or converted to a case under Chapter
 7 of the Bankruptcy Code; and

              (d)    no trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code or
 examiner with enlarged powers beyond those set forth in Section 1106(a)(3) and (4) of the
 Bankruptcy Code shall have been appointed in the Case.

          4.    CREATION OF SECURITY INTEREST.

                4.1    Grant of Security Interest. To secure prompt repayment of any and all
 Obligations and prompt performance by Borrower of each of its covenants and duties under the
 Loan Documents, Borrower grants Lender a continuing security interest in all presently existing
 and hereafter acquired or arising Collateral (subject to Permitted Liens).

                4.2     Perfection and Priority of Security Interests. All Obligations shall at all
 times:

                 (a)     be entitled to a first priority, perfected security interest in and lien under
 Section 364(c)(2) of the Bankruptcy Code upon all Collateral of the Borrower that, on or as of the
 Petition Date, is not subject to a valid, perfected and non-avoidable lien; and

                (b)     have a first priority, perfected priming security interest in and lien under
 Section 364(d)(1) of the Bankruptcy Code upon all Collateral, in all cases senior to all other liens
 and obligations secured by the Collateral.

                4.3    Delivery of Additional Documentation Required. Borrower shall from
 time to time execute and deliver to Lender, at the request of Lender, all financing statements and
 other documents that Lender may reasonably request, in form satisfactory to Lender, to perfect
 and continue the perfection of Lender’s security interests in the Collateral and in order to fully
 consummate all of the transactions contemplated under the Loan Documents.

                 4.4    Authorization to File Financing Statements. Borrower hereby authorizes
 Lender to file financing statements, without notice to Borrower, with all appropriate jurisdictions
 to perfect or protect Lender’s interest or rights hereunder, including a notice that any disposition



 19094912.1                                       12
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20              Entered 05/27/20 18:20:47        Page 19 of 65



 of the Collateral, by either Borrower or any other Person, shall be deemed to violate the rights of
 Lender under the Code.

          5.     REPRESENTATIONS AND WARRANTIES.

          The Borrower represents and warrants as follows:

                 5.1     Due Organization and Qualification. The Debtor is a limited liability
 company duly existing under the laws of Delaware and qualified and licensed to do business in
 any state in which the conduct of its business or its ownership of property requires that it be so
 qualified, except in each case (other than with respect to their states of incorporation) where the
 failure to do so could not reasonably be expected to cause a Material Adverse Effect.

                5.2     Due Authorization; No Conflict. Subject to the entry of the Orders and
 the terms hereof, the execution, delivery, and performance of the Loan Documents are within
 Borrower’s powers, have been duly authorized, and are not in conflict with nor constitute a breach
 of any provision contained in Borrower’s Certificate of Organization or Bylaws, nor will they
 constitute an event of default under any material agreement to which Borrower is a party or by
 which Borrower is bound. Borrower is not in default under any agreement to which it is a party
 or by which it is bound, except to the extent such default would not reasonably be expected to
 cause a Material Adverse Effect.

                5.3      No Prior Encumbrances. Borrower has good and marketable title to the
 Collateral, except for Permitted Liens.

                5.4      Name; Location of Chief Executive Office. Borrower has not done
 business under any name other than that specified on the signature page hereof. The chief
 executive office of Borrower is located at 1920 McKinney Avenue, 7th Floor, Dallas, Texas
 75205. Except as disclosed in writing to Lender, all of the Collateral is located only at the locations
 set forth on Exhibit A.

                5.5    Litigation. Except as disclosed in writing to Lender or as set forth in the
 Schedules of Assets and Liabilities and Statements of Financial Affairs filed in the Case, there are
 no actions or proceedings (other than the Case) pending by or against Borrower before any court
 or administrative agency in which an adverse decision could reasonably be expected to have a
 Material Adverse Effect.

                 5.6    No Material Adverse Change in Financial Statements. All consolidated
 and consolidating financial statements related to Borrower that Lender has received from Borrower
 fairly present in all material respects Borrower’s financial condition as of the date thereof and
 Borrower’s consolidated and consolidating results of operations for the period then ended and have
 been prepared in accordance with GAAP. There has not been a material adverse change in the
 consolidated or the consolidating financial condition of Borrower since the date of the most recent
 of such financial statements submitted to Lender (other than as a result of the Case or the
 circumstances and events leading up thereto).

             5.7    Regulatory Compliance. To the extent applicable, Borrower has met the
 minimum funding requirements of ERISA with respect to any employee benefit plans subject to


 19094912.1                                        13
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20              Entered 05/27/20 18:20:47        Page 20 of 65



 ERISA, and no event has occurred resulting from Borrower’s failure to comply with ERISA that
 is reasonably likely to result in Borrower’s incurring any liability that could reasonably be
 expected to have a Material Adverse Effect. Borrower is not required to be registered as an
 “investment company” under the Investment Company Act of 1940. Borrower is not engaged
 principally, or as one of the important activities, in the business of extending credit for the purpose
 of purchasing or carrying margin stock (within the meaning of Regulations T and U of the Board
 of Governors of the Federal Reserve System). Borrower has complied with all the provisions of
 the Federal Fair Labor Standards Act except in each case where the failure to do so could not
 reasonably be expected to cause a Material Adverse Effect. Borrower has not violated any statutes,
 laws, ordinances or rules applicable to it, the violation of which could reasonably be expected to
 cause a Material Adverse Effect.

                 5.8     Environmental Matters. Except as would not reasonably be expected to
 have a Material Adverse Effect, Borrower is in material compliance with all applicable laws
 relating to protection of the environment for health and safety. Borrower represents and warrants
 that there are no pending citations, notices of violation, administrative orders, complaints,
 judgments, consent orders or consent agreements issued to or entered into by Borrower relating to
 any such laws, which are applicable to the Collateral, except as disclosed on the Schedules of
 Assets and Liabilities and Statements of Financial Affairs filed in the Case.

                 5.9     Taxes. Borrower has filed or caused to be filed all material tax returns
 required to be filed, and has paid, or has made adequate provision for the payment of, all taxes
 reflected therein, except (i) for taxes that are being contested in good faith by appropriate
 proceedings and are reserved against (to the extent required by GAAP) by Borrower, or (ii) to the
 extent that failure to do so could not reasonably be expected to have a Material Adverse Effect.

               5.10 Government Consents. Borrower has obtained all material consents,
 approvals and authorizations of, made all declarations or filings with, and given all notices to, all
 governmental authorities that are necessary for the continued operation of Borrower’s business as
 currently conducted, except where the failure to do so would not reasonably be expected to cause
 a Material Adverse Effect.

                5.11 Full Disclosure. No representation, warranty or other statement made by
 Borrower in any certificate or written statement furnished to Lender taken together with all such
 certificates and written statements and supplements furnished to Lender contains any untrue
 statement of a material fact or omits to state a material fact necessary in order to make the
 statements contained in such certificates or statements not misleading when made, it being
 recognized by Lender that the projections and forecasts provided by Borrower in good faith and
 based upon assumptions that were reasonable at the time such projections were delivered and are
 not to be viewed as facts and that actual results during the period or periods covered by any such
 projections and forecasts may differ from the projected or forecasted results.

                 5.12 Use of Proceeds. The Borrower shall use the proceeds of the DIP Loans in
 accordance with the Budget (subject to any Permitted Budget Variance) and the Orders entered in
 connection with the Case exclusively for one or more of the following purposes (subject to any
 additional restrictions on the use of such proceeds and any such cash collateral set forth in the
 Interim Order):


 19094912.1                                        14
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20               Entered 05/27/20 18:20:47       Page 21 of 65



                 (a)     to pay certain costs, premiums, fees and expenses related to the Case; and

               (b)      to fund working capital and other needs of the Debtor in accordance with
 the Budget (subject to any Permitted Budget Variance).

 Proceeds of the DIP Loan Facility or cash collateral shall not be used (a) to permit the Debtor, or
 any other party-in-interest or their representatives to challenge or otherwise contest or institute any
 proceeding to determine the validity, perfection or priority of security interests in favor of Lender,
 or (b) to commence, prosecute or defend any claim, motion, proceeding or cause of action against
 Lender and its agents, attorneys, advisors or representatives including, without limitation, any
 lender liability claims or subordination claims.

                5.13 Financial Information. (a) On and as of the Closing Date, the Budget,
 copies of which have heretofore been furnished to the Lender and (b) following the Closing Date,
 any updated Budget delivered pursuant to Section 6.13, in each case, are based on good faith
 estimates and assumptions made at such time by the persons who prepared it.

                 5.14 Case. The Case were commenced on the Petition Date in accordance with
 applicable law, and notice of the hearing for the approval of the Interim Order has been given as
 identified in the certificate of service filed with the Bankruptcy Court.

                5.15 Orders. The Interim Order and the Final Order are in full force and effect,
 and have not, in whole or in material part, been reversed, modified, amended, stayed, vacated,
 appealed or subject to a stay pending appeal or otherwise challenged or subject to any pending or
 threatened challenge or proceeding in any jurisdiction, and the Borrower is in material compliance
 with each Order.

          6.     AFFIRMATIVE COVENANTS.

          Borrower shall do all of the following:

                  6.1     Good Standing. Borrower shall maintain its corporate existence and good
 standing in its jurisdiction of incorporation and maintain qualification in each other jurisdiction in
 which the failure to so qualify could reasonably be expected to have a Material Adverse Effect.
 Borrower shall maintain all licenses, approvals and agreements, the loss of which could have a
 Material Adverse Effect.

                 6.2    Government Compliance. Borrower shall meet the minimum funding
 requirements of ERISA with respect to any employee benefit plans subject to ERISA. Borrower
 shall comply with all statutes, laws, ordinances and government rules and regulations to which it
 is subject, noncompliance with which could have a Material Adverse Effect.

                6.3   Financial Statements, Reports, Certificates. Borrower shall deliver the
 following to Lender:

                  (a)    no later than the 25th day of each month, a cash flow forecast in form and
 detail satisfactory to Lender, covering all of the weeks through the Maturity Date;



 19094912.1                                         15
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20             Entered 05/27/20 18:20:47        Page 22 of 65



                 (b)   no later than the 25th day of each month, a Budget Variance Report certified
 by the Responsible Officer, and any updates to the Budget that are approved by Lender in Lender’s
 sole discretion; and

                (c)    promptly upon receipt of notice thereof, a report of (x) any other legal
 actions (other than the Case) pending or threatened in writing against Borrower that could
 reasonably be expected to result in liability to Borrower of One Hundred Thousand Dollars
 ($100,000) or more, or (y) any commercial tort claim acquired by Borrower;

                (d)     within fourteen (14) days after the last day of each month, copies of bank
 statements for all bank accounts;

                (e)   written notice within five (5) Business Days’ of the resignation from or
 termination of employment of the Responsible Officer;

                 (f)    such other financial information as Lender may request from time to time
 in its Permitted Discretion.

                 To the extent any of the foregoing reports or financial information are due on a day
 that is not a Business Day, Borrower shall instead deliver such reports or financial information on
 the next Business Day.

                 6.4     Right to Inspect. Lender (through any of its officers, employees, or agents)
 shall have the right, upon reasonable prior notice, from time to time during Borrower’s usual
 business hours and at Borrower’s sole cost and expense, to inspect Borrower’s Books and to make
 copies thereof, to audit Borrower’s accounts and to check, test, and appraise the Collateral in order
 to verify Borrower’s financial condition or the amount, condition of, or any other matter relating
 to, the Collateral; provided that no notice is required if an Event of Default has occurred and is
 continuing.

               6.5     Taxes. Borrower shall make due and timely payment or deposit of all
 material Taxes required of it by law, provided that Borrower need not make any payment if (i) the
 amount or validity of such payment is contested in good faith by appropriate proceedings and is
 reserved against (to the extent required by GAAP) by Borrower and (ii) the failure to make
 payment pending such contest could not reasonably be expected to result in a Material Adverse
 Effect.

                6.6     Insurance.

               (a)   Borrower, at its expense, shall keep the Collateral insured against loss or
 damage in such amounts, as ordinarily insured against by other owners in similar businesses
 conducted by Borrower, if any.

                (b)     All such policies of insurance shall be in such form, with such companies,
 and in such amounts as are reasonably satisfactory to Lender (it being hereby acknowledged by
 Lender that the insurance policies of Borrower in place on the Closing Date are satisfactory).




 19094912.1                                       16
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20            Entered 05/27/20 18:20:47       Page 23 of 65



                6.7     Accounts. Except as required under the Bankruptcy Code, rules or policies
 of the U.S. Trustee, and/or a Bankruptcy Court order, Borrower shall not establish any deposit or
 securities account after the Closing Date without the approval of the Lender.

                6.8    Bankruptcy Filings. Not less than two (2) Business Days prior to filing
 any motion requesting approval for debtor-in-possession financing or use of cash collateral,
 Borrower shall send copies of such motions to Lender, and all such motions shall be satisfactory
 to Lender in Lender’s Permitted Discretion.

               6.9     Further Assurances. At any time and from time to time Borrower shall
 execute and deliver such further instruments and take such further action as may reasonably be
 requested by Lender to effect the purposes of this Agreement.

                6.10 Prepetition Loan Documents. Borrower shall not amend, supplement,
 restate, otherwise modify the Prepetition Loan Documentation or enter into any new Prepetition
 Loan Documentation without the prior written consent of the Lender and as approved by the
 Bankruptcy Court.

                6.11 Debtor-in-Possession Obligations. Borrower shall comply in a timely
 manner with its obligations and responsibilities as a debtor-in-possession under the Bankruptcy
 Code, the rules of procedure of the Bankruptcy Court, and any order of the Bankruptcy Court.

                6.12   Budget Compliance and Variances.

                (a)    The Borrower will use the proceeds of the Loans solely to make
 disbursements for expenditures provided for in accordance with Section 5.13 and this Section 6.13.
 The Borrower shall not pay any expenses (other than de minimis amounts) or other disbursements
 (other than de minimis disbursements) other than the type of expenses and disbursements set forth
 in the Budget.

                 (b)    Beginning on the Closing Date, the Borrower shall not cause expenses to
 vary from the applicable Budget by more than ten percent (10%) on a cumulative basis for that
 portion of the Budget period then ended (collectively, the “Permitted Budget Variances”). In
 the event that actual amounts for total cash receipts and cash disbursements from operations line
 items are in excess of the Budget Variances, the parties hereto agree to negotiate in good faith to
 discuss any modification to the Budget and Permitted Budget Variances, it being understood and
 agreed that the Lender shall have no obligation to fund any amounts in excess of the Budget and
 Permitted Budget Variances.

                (c)     If the Budget is updated, modified or supplemented by the Borrower, each
 such updated, modified or supplemented budget shall be approved in writing by, and shall be in
 form and substance satisfactory to, the Lender and no such updated, modified or supplemented
 budget shall be effective until so approved and once so approved shall be deemed to be a Budget.
 Each Budget delivered to Lender shall be accompanied by such supporting documentation as
 reasonably requested by the Lender. Each Budget shall be prepared in good faith based upon
 assumptions which the Borrower believes to be reasonable.




 19094912.1                                      17
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20              Entered 05/27/20 18:20:47        Page 24 of 65



                 6.13 Filing of Motions and Applications. Without the prior written consent of
 the Lender, the Debtor shall not apply to the Bankruptcy Court for, or join in or support any motion
 or application seeking, authority to (a) take any action that is prohibited by the terms of any of the
 Loan Documents or the Orders, (b) refrain from taking any action that is required to be taken by
 the terms of any of the Loan Documents or the Orders, or (c) permit any Indebtedness or Claim to
 be pari passu with or senior to any of the DIP Loans, except as expressly stated in the Orders.

          7.     NEGATIVE COVENANTS.

          Borrower shall not do any of the following:

                 7.1    Dispositions. Convey, sell, lease, transfer or otherwise dispose of
 (collectively, a “Transfer”), all or any part of its business or property (including a Bankruptcy
 Sale), other than use of cash in the ordinary course of business unless prohibited under the terms
 of this Agreement or any other Loan Document.

                 7.2    Change in Business; Change in Executive Office. Engage in any
 business, other than the businesses currently engaged in by Borrower and any business
 substantially similar or related thereto (or incidental thereto), or cease to conduct business in the
 manner conducted by Borrower as of the Closing Date.

                7.3     Mergers or Acquisitions. Merge, divide (pursuant to Delaware limited
 liability company law or any similar statute) or consolidate, with or into any other business
 organization, or acquire, all or substantially all of the capital stock or property of another Person.

                 7.4   Indebtedness. Create, incur, guarantee, assume or be or remain liable with
 respect to any Indebtedness, other than Permitted Indebtedness.

                 7.5      Encumbrances. Create, incur, assume or suffer to exist any Lien with
 respect to any of its property, or assign or otherwise convey any right to receive income, except
 for Permitted Liens, or enter into any agreement with any Person other than Lender not to grant a
 security interest in, or otherwise encumber, any of its property.

              7.6     Distributions. Pay any dividends or make any other distribution or
 payment on account of or in redemption, retirement or purchase of any equity interests.

                7.7     Investments. Directly or indirectly acquire or own, or make any
 Investment in or to any Person, or maintain or invest any of its property with a Person other than
 Lender unless such Person has entered into an account control agreement with Lender in form and
 substance satisfactory to Lender.

                7.8     Transactions with Affiliates. Directly or indirectly enter into or permit to
 exist any material transaction with any Affiliate of Borrower except for transactions that are in the
 ordinary course of Borrower’s business, upon fair and reasonable terms that are no less favorable
 to Borrower than would be obtained in an arm’s length transaction with a non-affiliated Person.




 19094912.1                                       18
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20             Entered 05/27/20 18:20:47         Page 25 of 65



          8.    EVENTS OF DEFAULT.

        Any one or more of the following events shall constitute an Event of Default by Borrower
 under this Agreement:

               8.1    Payment Default. Except to the extent the holder thereof would be stayed
 from exercising remedies as a result of the Case, if Borrower fails to pay, when due, any of the
 Obligations;

                8.2     Covenant Default.

               (a)     If Borrower fails to perform any obligation under Article 6 or violates any
 of the covenants contained in Article 7 of this Agreement; or

                 (b)    If Borrower fails or neglects to perform or observe any other material term,
 provision, condition, covenant contained in this Agreement, in any of the Loan Documents, or in
 any other present or future agreement between Borrower and Lender and as to any default under
 such other term, provision, condition or covenant that can be cured, has failed to cure such default
 within ten days after Borrower receives notice thereof or any officer of Borrower becomes aware
 thereof; provided, however, that if the default cannot by its nature be cured within the ten day
 period or cannot after diligent attempts by Borrower be cured within such ten day period, and such
 default is likely to be cured within a reasonable time, then Borrower shall have an additional
 reasonable period (which shall not in any case exceed 30 days) to attempt to cure such default, and
 within such reasonable time period the failure to have cured such default shall not be deemed an
 Event of Default but no Credit Extensions will be made.

               8.3     Material Adverse Effect.        If there occurs any circumstance or
 circumstances that could reasonably be expected to have a Material Adverse Effect;

                8.4     Attachment. Other than in connection with the Case in each case, if any
 material portion of Borrower’s assets is attached, seized, subjected to a writ or distress warrant, or
 is levied upon, or comes into the possession of any trustee, receiver or person acting in a similar
 capacity and such attachment, seizure, writ or distress warrant or levy has not been removed,
 discharged or rescinded within ten (10) days, or if Borrower is enjoined, restrained, or in any way
 prevented by court order from continuing to conduct all or any material part of its business affairs,
 or if a judgment or other claim becomes a lien or encumbrance upon any material portion of
 Borrower’s assets, or if a notice of lien, levy, or assessment is filed of record with respect to any
 material portion of Borrower’s assets by the United States Government, or any department,
 agency, or instrumentality thereof, or by any state, county, municipal, or governmental agency,
 and the same is not paid within ten (10) days after Borrower receives notice thereof, provided that
 none of the foregoing shall constitute an Event of Default where such action or event is stayed or
 an adequate bond has been posted pending a good faith contest by Borrower (provided that no
 Credit Extensions will be required to be made during such cure period);

                8.5    Assets. (a) The Debtor moves (or fails to contest in good faith a motion
 brought by any other Person) to approve a sale or other disposition of substantially all of the
 Debtor’s assets of the Collateral without the consent of the Lender, or (b) the allowance of any



 19094912.1                                       19
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20             Entered 05/27/20 18:20:47         Page 26 of 65



 claim or claims under Section 506(c) of the Bankruptcy Code against or with respect to any
 Collateral.

                 8.6     Other Agreements. Except to the extent the counterparty thereto would be
 stayed from exercising remedies as a result of the Case, if there is a default or other failure to
 perform in any agreement to which Borrower is a party or by which it is bound resulting in a right
 by a third party or parties, whether or not exercised, to accelerate the maturity of any Indebtedness
 in an amount in excess of One Hundred Thousand Dollars ($100,000) or which could have a
 Material Adverse Effect;

                8.7    Judgments. If a judgment or judgments for the payment of money in an
 amount, individually or in the aggregate, of at least One Hundred Thousand Dollars ($100,000)
 (excluding amounts covered by insurance or third party indemnification) shall be rendered against
 Borrower and shall remain unsatisfied, unvacated or unstayed pending appeal for a period of ten
 (10) days (provided that no Credit Extensions will be made prior to the satisfaction or stay of such
 judgment);

                  8.8    Misrepresentations. If any material misrepresentation or material
 misstatement exists now or hereafter in any warranty or representation set forth herein or in any
 certificate delivered to Lender by the Responsible Officer pursuant to this Agreement or to induce
 Lender to enter into this Agreement or any other Loan Document;

               8.9     Case. The Case of the Debtor shall be dismissed or converted to a case
 under Chapter 7 of the Bankruptcy Code without the consent of the Lender;

                8.10 Trustee. A motion or other pleading is filed in the Case for entry of an
 order appointing a trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code or an examiner
 with enlarged powers relating to the operation of the business (powers beyond those set forth in
 Section 1106(a)(3) and (4) of the Bankruptcy Code) under Section 1106(b) of the Bankruptcy Code
 and such motion is not otherwise overruled or dismissed by the Bankruptcy Court within twenty-
 one (21) calendar days;

                 8.11 Relief from Stay. The Bankruptcy Court shall enter an order or orders
 granting relief from any stay of proceeding (including, the automatic stay applicable under Section
 362 of the Bankruptcy Code to the holder or holders of any security interest) to (i) permit
 foreclosure (or the granting of a deed in lieu of foreclosure or the like) on any assets of the Debtor
 which have a value in excess of $100,000 in the aggregate or (ii) permit other actions that would
 have a Material Adverse Effect on the Debtor or its estate (taken as a whole);

                8.12 Orders. The Interim Order (prior to Final Order Entry Date) or Final Order
 (on and after the Final Order Entry Date) shall cease to create a valid and perfected Lien on the
 Collateral or to be in full force and effect, shall have been in any material respect reversed,
 modified, amended, stayed, vacated, or subject to stay pending appeal, without prior written
 consent of Lender;

                8.13 Compliance with Orders. Borrower shall fail to comply with the Interim
 Order (prior to Final Order Entry Date) or Final Order (on and after the Final Order Entry Date)
 in any material respect;

 19094912.1                                       20
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20             Entered 05/27/20 18:20:47        Page 27 of 65



                 8.14 Other Financing. (a) Except as permitted in the Interim Order or Final
 Order, the entry of any order of the Bankruptcy Court granting to any third party a Lien pari passu
 with or senior to that granted to and/or for the benefit of the Lender hereunder, or (b) the Borrower
 shall make any payment of principal or interest or otherwise on account of any Indebtedness or
 payables other than the Obligations under the DIP Loan Facility, or other than in accordance with
 the Budget approved by the Lender; or

                8.15 Avoidance. Any suit or action is commenced against the Lender by or on
 behalf of Borrower or any Committee, in each case that constitutes a challenge or that asserts a
 claim or seeks a legal or equitable remedy that would have the effect of subordinating the claim or
 Lien of the Lender and, if such suit or action shall not have been dismissed or stayed within fifteen
 (15) calendar days after service thereof on the Lender, and if stayed, such stay shall have been
 lifted.

          9.    LENDER’S RIGHTS AND REMEDIES.

                9.1    Rights and Remedies. Upon the occurrence and during the continuance of
 an Event of Default, Lender may, at its election, do any one or more of the following, all of which
 are authorized by Borrower:

                 (a)    Subject to the Orders, Lender may, notwithstanding the provisions of
 Section 362 of the Bankruptcy Code, without any application, motion or notice to, hearing before,
 or order from, the Bankruptcy Court, suspend the DIP Loan Facility with respect to additional
 Advances, whereupon any additional Advances shall be made or incurred in Lender’s sole
 discretion so long as such Default or Event of Default is continuing. If any Event of Default has
 occurred and is continuing, Lender may, notwithstanding the provisions of Section 362 of the
 Bankruptcy Code, without any application, motion or notice to, hearing before, or order from, the
 Bankruptcy Court, except as otherwise expressly provided herein, increase the rate of interest
 applicable to the Loan to the Default Rate.

                 (b)     Subject to the Orders, Lender may (i) terminate the DIP Loan Facility with
 respect to further Advances; (ii) reduce the DIP Loan Commitments from time to time; (iii) declare
 all or any portion of the Obligations, including all or any portion of the Loan to be forthwith due
 and payable; or (iv) exercise any rights and remedies provided to Lender under the Loan
 Documents or at law or equity, including all remedies provided under the Bankruptcy Code;
 provided, however, Lender shall be permitted to exercise any remedy in the nature of a liquidation
 of, or foreclosure on, any interest of Borrower in the Collateral only after obtaining relief from
 automatic stay of Section 362 of the Bankruptcy Code.

                9.2     [Reserved.]

                9.3     [Reserved.]

                9.4    Lender Expenses. If Borrower fails to pay any amounts or furnish any
 required proof of payment due to third persons or entities, as required under the terms of this
 Agreement, then Lender may do any or all of the following after reasonable notice to Borrower:
 (a) make payment of the same or any part thereof; (b) set up such reserves as Lender deems
 necessary to protect Lender from the exposure created by such failure; or (c) obtain and maintain

 19094912.1                                       21
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20             Entered 05/27/20 18:20:47         Page 28 of 65



 insurance policies of the type discussed in Section 6.6 of this Agreement, and take any action with
 respect to such policies as Lender deems prudent. Any amounts so paid or deposited by Lender
 shall constitute Lender Expenses, shall be immediately due and payable, and shall bear interest at
 the then applicable rate hereinabove provided, and shall be secured by the Collateral. Any
 payments made by Lender shall not constitute an agreement by Lender to make similar payments
 in the future or a waiver by Lender of any Event of Default under this Agreement.

                 9.5    Lender’s Liability for Collateral. So long as Lender complies with
 reasonable commercial lending practices, Lender shall not in any way or manner be liable or
 responsible for: (a) the safekeeping of the Collateral; (b) any loss or damage thereto occurring or
 arising in any manner or fashion from any cause; or (c) any diminution in the value thereof. All
 risk of loss, damage or destruction of the Collateral shall be borne by Borrower.

                 9.6     Remedies Cumulative.        Lender’s rights and remedies under this
 Agreement, the Loan Documents, and all other agreements shall be cumulative. Lender shall have
 all other rights and remedies not inconsistent herewith as provided under the Code, by law, or in
 equity, subject to the requirements of the Bankruptcy Code. No exercise by Lender of one right
 or remedy shall be deemed an election, and no waiver by Lender of any Event of Default on
 Borrower’s part shall be deemed a continuing waiver. No delay by Lender shall constitute a
 waiver, election, or acquiescence by it. No waiver by Lender shall be effective unless made in a
 written document signed on behalf of Lender and then shall be effective only in the instance and
 for the purpose for which it was given.

               9.7     Borrower Liability. Any Borrower may, acting singly, request Credit
 Extensions hereunder. Each Borrower hereby appoints each other as agent for the other for all
 purposes hereunder, including with respect to requesting Credit Extensions hereunder. Each
 Borrower hereunder shall be jointly and severally obligated to repay all Credit Extensions made
 hereunder, regardless of which Borrower actually receives said Credit Extension, as if each
 Borrower hereunder directly received all Credit Extensions.

                   9.8    Protective Payments. If Borrower fails to obtain the insurance called for
 by Section 6.6 or fails to pay any premium thereon or fails to pay any other amount which
 Borrower is obligated to pay under this Agreement or any other Loan Document or which may be
 required to preserve the Collateral, Lender may obtain such insurance or make such payment, and
 all amounts so paid by Lender are Lender Expenses and immediately due and payable, bearing
 interest at the then highest rate applicable to the Obligations, and secured by the Collateral. Lender
 will make reasonable efforts to provide Borrower with notice of Lender obtaining such insurance
 at the time it is obtained or within a reasonable time thereafter. No payments by Lender are deemed
 an agreement to make similar payments in the future or Lender’s waiver of any Event of Default.

                 9.9   Savings Clause. Notwithstanding any other provision herein, the aggregate
 interest rate charged with respect to any of the Obligations, including all charges or fees in
 connection therewith deemed in the nature of interest under applicable law shall not exceed the
 Highest Lawful Rate. If the rate of interest (determined without regard to the preceding sentence)
 under this Agreement at any time exceeds the Highest Lawful Rate, the outstanding amount of the
 Advances made hereunder shall bear interest at the Highest Lawful Rate until the total amount of
 interest due hereunder equals the amount of interest which would have been due hereunder if the


 19094912.1                                       22
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20              Entered 05/27/20 18:20:47         Page 29 of 65



 stated rates of interest set forth in this Agreement had at all times been in effect. In addition, if
 when the Advances made hereunder are repaid in full the total interest due hereunder (taking into
 account the increase provided for above) is less than the total amount of interest which would have
 been due hereunder if the stated rates of interest set forth in this Agreement had at all times been
 in effect, then to the extent permitted by law, Borrower shall pay to Lender an amount equal to the
 difference between the amount of interest paid and the amount of interest which would have been
 paid if the Highest Lawful Rate had at all times been in effect. Notwithstanding the foregoing, it
 is the intention of Lender and Borrower to conform strictly to any applicable usury laws.
 Accordingly, if Lender contracts for, charges, or receives any consideration which constitutes
 interest in excess of the Highest Lawful Rate, then any such excess shall be cancelled automatically
 and, if previously paid, shall at Lender’s option be applied to the outstanding amount of the
 Advances made hereunder or be refunded to Borrower.

          10.   NOTICES.

         All notices, consents, requests, approvals, demands, or other communication by any party
 to this Agreement or any other Loan Document must be in writing and shall be deemed to have
 been validly served, given, or delivered: (a) upon the earlier of actual receipt and three (3) Business
 Days after deposit in the U.S. mail, first class, registered or certified mail return receipt requested,
 with proper postage prepaid; (b) upon transmission, when sent by electronic mail or facsimile
 transmission; (c) one (1) Business Day after deposit with a reputable overnight courier with all
 charges prepaid; or (d) when delivered, if hand-delivered by messenger, all of which shall be
 addressed to the party to be notified and sent to the address, facsimile number, or email address
 indicated below. Lender or Borrower may change its mailing or electronic mail address or
 facsimile number by giving the other party written notice thereof in accordance with the terms of
 this Section 10:

                If to Borrower:         Eventide Credit Acquisition, LLC
                                        1920 McKinney Avenue, 7th Floor
                                        Dallas, TX 75201
                                        Attn: Drew McManigle
                                        email: drew@macco.group

                                        With a copy to (which does not constitute notice):

                                        Bernard R. Given II
                                        Loeb & Loeb LLP
                                        10100 Santa Monica Blvd., Suite 2200
                                        Los Angeles, CA 90067
                                        Email: bgiven@loeb.com

                If to Lender:           Guardian Trust Corporation, as trustee for
                                        Bluetech Irrevocable Trust
                                        Attn: Ms. Tine Ponia
                                        Bermuda House, Tutakimoa Road
                                        P.O. Box 822
                                        Rarotonga, Cook Islands


 19094912.1                                        23
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20             Entered 05/27/20 18:20:47        Page 30 of 65



                                       email: tine.ponia@asiacititrust.com

                                       With a copy to (which does not constitute notice):

                                       Lauren Fitte
                                       Giordani Baker Grossman & Ripp, LLP
                                       100 Congress Ave., Ste. 1440
                                       Austin, Texas 78701
                                       Email: lfitte@gbgrlaw.com

        The parties hereto may change the address at which they are to receive notices hereunder,
 by notice in writing in the foregoing manner given to the other.

     11.  CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL
 REFERENCE.

         Except as otherwise expressly provided in any of the Loan Documents, Delaware law
 governs the Loan Documents without regard to principles of conflicts of law. Borrower submits
 to the exclusive jurisdiction of the Bankruptcy Court; provided, however, that nothing in this
 Agreement shall be deemed to operate to preclude Lender from bringing suit or taking other legal
 action in any jurisdiction to realize on the Collateral or any other security for the Obligations, or
 to enforce a judgment or other court order in favor of Lender. Borrower expressly submits and
 consents in advance to such jurisdiction in any action or suit commenced in any such court, and
 Borrower hereby waives any objection that it may have based upon lack of personal jurisdiction,
 improper venue, or forum non conveniens and hereby consents to the granting of such legal or
 equitable relief as is deemed appropriate by such court. Borrower and Lender agree and
 acknowledge that any language found in the Prior Agreement indicating that Lender submits to
 the jurisdiction of the Bankruptcy Court was included in that agreement inadvertently. Lender
 does not now, nor has it at any time, submitted to the jurisdiction of the Bankruptcy Court or any
 other U.S. court. The parties agree that any contrary language found in the Prior Agreement was
 included unintentionally and is void.

      TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
 BORROWER AND LENDER EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF
 ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
 AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
 TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL
 OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH
 PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED
 THIS WAIVER WITH ITS COUNSEL.

          This Section 11 shall survive the termination of this Agreement.

          12.    GENERAL PROVISIONS.

               12.1 Successors and Assigns. This Agreement shall bind and inure to the
 benefit of the respective successors and permitted assigns of each of the parties; provided,


 19094912.1                                       24
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20             Entered 05/27/20 18:20:47        Page 31 of 65



 however, that neither this Agreement nor any rights hereunder may be assigned by Borrower or
 Lender, without the other’s prior written consent, which consent may be granted or withheld in
 such party’s sole discretion.

                12.2 Indemnification. Borrower shall defend, indemnify and hold harmless
 Lender and its officers, employees, and agents (each an “Indemnified Party”) against: (a) all
 obligations, demands, claims, and liabilities claimed or asserted by any other party in connection
 with the transactions contemplated by this Agreement; and (b) all losses or Lender Expenses in
 any way suffered, incurred, or paid by Lender as a result of or in any way arising out of, following,
 or consequential to transactions between Lender and Borrower whether under this Agreement, the
 DIP Facility, the Case, or otherwise (including without limitation reasonable attorneys’ fees and
 expenses), except for losses caused by an Indemnified Party’s gross negligence or willful
 misconduct. This Section 12.2 shall not apply to Taxes.

                 12.3 Time of Essence. Time is of the essence for the performance of all
 obligations set forth in this Agreement.

                12.4 Severability of Provisions. Each provision of this Agreement shall be
 severable from every other provision of this Agreement for the purpose of determining the legal
 enforceability of any specific provision.

                12.5 Amendments in Writing, Integration. All amendments to or terminations
 of this Agreement or the Loan Documents must be in writing signed by the parties. All prior
 agreements, understandings, representations, warranties, and negotiations between the parties
 hereto with respect to the subject matter of this Agreement and the Loan Documents, if any, are
 merged into this Agreement and the Loan Documents. The Prior Agreement never became
 effective because it was never approved by the Court. That fact notwithstanding, the Prior
 Agreement is terminated and is of no force or effect.

                 12.6 Counterparts. This Agreement may be executed in any number of
 counterparts and by different parties on separate counterparts, each of which, when executed and
 delivered, shall be deemed to be an original, and all of which, when taken together, shall constitute
 but one and the same Agreement.

                 12.7 Electronic Execution of Documents. The words “execution,” “signed,”
 “signature” and words of like import in any Loan Document shall be deemed to include electronic
 signatures or the keeping of records in electronic form, each of which shall be of the same legal
 effect, validity and enforceability as a manually executed signature or the use of a paper-based
 recordkeeping systems, as the case may be, to the extent and as provided for in any applicable law,
 including, without limitation, any state law based on the Uniform Electronic Transactions Act.

                12.8 Survival. All covenants, representations and warranties made in this
 Agreement shall continue in full force and effect so long as any Obligations remain outstanding or
 Lender has any obligation to make Credit Extensions to Borrower. The obligations of Borrower
 to indemnify Lender with respect to the expenses, damages, losses, costs and liabilities described
 in Section 12.2 shall survive until all applicable statute of limitations periods with respect to
 actions that may be brought against Lender have run.


 19094912.1                                       25
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20             Entered 05/27/20 18:20:47         Page 32 of 65



                  12.9 Confidentiality; Disclosure. In handling any confidential information
 Lender and all employees and agents of Lender, including but not limited to accountants, shall
 exercise the same degree of care that it exercises with respect to its own proprietary information
 of the same types to maintain the confidentiality of any non-public information thereby received
 or received pursuant to this Agreement except that disclosure of such information may be made
 (i) to the subsidiaries or affiliates of Lender in connection with their present or prospective
 business relations with Borrower, (ii) to prospective transferees or purchasers of any interest in the
 loans, provided that they are similarly bound by confidentiality obligations, (iii) as required by
 law, regulations, rule or order, subpoena, judicial order or similar order (including in connection
 with the Case), (iv) as may be required in connection with the examination, audit or similar
 investigation of Lender and (v) as Lender may determine in connection with the enforcement of
 any remedies hereunder. Confidential information hereunder shall not include information that
 either: (a) is in the public domain or in the knowledge or possession of Lender when disclosed to
 Lender, or becomes part of the public domain after disclosure to Lender through no fault of Lender;
 or (b) is disclosed to Lender by a third party, provided Lender does not have actual knowledge that
 such third party is prohibited from disclosing such information. Borrower authorizes Lender to
 disclose its relationship with Borrower, including use of Borrower’s logo in Lender’s promotional
 materials.

                12.10 Patriot Act Notice. Lender notifies Borrower that, pursuant to the
 requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into law on October 26,
 2001) (the “Patriot Act”), it is required to obtain, verify and record information that identifies
 Borrower, which information includes names and addresses and other information that will allow
 Lender to identify Borrower in accordance with the Patriot Act.


                                       [signature page follows]




 19094912.1                                       26
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20            Entered 05/27/20 18:20:47           Page 33 of 65



         IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
 as of the date first above written.

                                               Borrower:

                                               EVENTIDE CREDIT ACQUISITIONS, LLC


                                               By:          /s M. Drew McManigle
                                                     Name: M. Drew McManigle
                                                     Title: Manager

                                               Lender:

                                               GUARDIAN TRUST CORPORATION, as trustee
                                               of the BLUETECH IRREVOCABLE TRUST


                                               By:
                                                     Name:
                                                     Title:


                                               By:
                                                     Name:
                                                     Title:




                [Signature Page 27 to Debtor-in-Possession Loan and Security Agreement]

 19094912.1
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20   Entered 05/27/20 18:20:47   Page 34 of 65
Case 20-40349-elm11 Doc 181 Filed 05/27/20            Entered 05/27/20 18:20:47         Page 35 of 65



                                              Exhibit A

                                 COLLATERAL DESCRIPTION

         Pursuant to Bankruptcy Code section 364(c)(2), (i) a valid, perfected security interest in
 and lien upon all of Borrower’s assets and all proceeds and products of the foregoing, and (ii) a
 valid, perfected security interest in and lien upon proceeds of any and all claims, causes of action,
 and rights of Borrower, except those arising under Bankruptcy Code sections 542-553.




 19094912.1
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20   Entered 05/27/20 18:20:47   Page 36 of 65




                                   Exhibit 2

                                   (Redline)
Case 20-40349-elm11 Doc 181 Filed 05/27/20            Entered 05/27/20 18:20:47       Page 37 of 65



    AMENDED AND RESTATED DEBTOR-IN-POSSESSION LOAN AND SECURITY
                           AGREEMENT

       This DEBTOR-IN-POSSESSION LOAN AND SECURITY AGREEMENT is entered into as of
 May 1526, 2020 (this “Agreement”), by and between GUARDIAN TRUST CORPORATION AS
 TRUSTEE OF THE BLUETECH IRREVOCABLE TRUST (“Lender”) and EVENTIDE
 CREDIT ACQUISITIONS, LLC, a Delaware limited liability company (“Borrower” or
 “Debtor”), debtor and debtor-in-possession under Chapter 11 of the Bankruptcy Code.

                                               Recitals

         WHEREAS, on January 28, 2020 (the “Petition Date”), the Debtor filed a voluntary
 petition with the Bankruptcy Court initiating a case pending under Chapter 11 of the Bankruptcy
 Code (the “Case”) and has continued in the possession of its assets and in the management of its
 businesses pursuant to Sections 1107 and 1108 of the Bankruptcy Code;

        WHEREAS, Borrower has requested that the Lender make available to the Borrower a
 debtor-in-possession term loan in an aggregate principal amount of two million dollars
 ($2,000,000);and

        WHEREAS, Borrower and Lender entered into a prior loan agreement, dated as of
 May 15, 2020 (the “Prior Agreement”), which the parties have agreed to terminate and
 supersede with this Agreement; and

        WHEREAS, Lender is willing to make the Loan described herein on the terms and
 conditions set forth in this Agreement.

       NOW THEREFORE, for good and valuable consideration, the receipt of which is hereby
 acknowledged, Lender and Borrower agree as follows:

          1.       DEFINITIONS AND CONSTRUCTION.

                1.1     Definitions. As used in this Agreement, the following terms shall have the
 following definitions:

                   “Advance” or “Advances” means a cash advance or cash advances under the DIP
 Loan Facility.

                   “Advance Request” has the meaning assigned in Section 2.1(c).

                 “Affiliate” means, with respect to any Person, any Person that owns or controls
 directly or indirectly such Person, any Person that controls or is controlled by or is under common
 control with such Person, and each of such Person’s senior executive officers, directors, and
 partners.

             “Arbitration” means that certain arbitration commenced by the Borrower on
 December 18, 2019 before the American Arbitration Association against Tribal Economic



 19065044.119094912.1
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20               Entered 05/27/20 18:20:47       Page 38 of 65



 Development Holdings, LLC, Big Picture Loans, LLC, Ascension Technologies, LLC, and The
 Lac Vieux Desert Band of Lake Superior Chippewa Indians.

               “Bankruptcy Code” means Title 11 of the United States Code entitled
 “Bankruptcy,” as now and hereafter in effect, or any successor statute.

                “Bankruptcy Court” means the United States Bankruptcy Court for Northern
 District of Texas or any court having jurisdiction over the Case from time to time.

                  “Bankruptcy Sale” means a sale pursuant to Section 363 of the Bankruptcy Code
 of all or a portion of the assets of Borrower.

               “Borrower’s Books” means all of Borrower’s books and records including: ledgers;
 records concerning Borrower’s assets, liabilities business operations or financial condition; and all
 computer programs, or tape files, and the equipment, containing such information.

               “Budget” means a 13-week cash flow projection and debtor-in-possession budget
 in form and substance acceptable to the Lender; provided that, with the consent of the Lender, the
 budget may be updated in accordance with Section 6.13.

                 “Budget Variance Report” means a weekly report provided by the Borrower to the
 Lender showing by line item and in the aggregate the actual cash disbursements of the Borrower
 for the applicable trailing two (2)-week period set forth in Section 6.13(b), comparing the actual
 cash receipts and disbursements (on a line item by line item basis) with the weekly and cumulative
 budgeted amounts for each such line item set forth in the Budget for such period, noting therein
 all variances on a line-item and cumulative basis from the amounts set forth for such period in the
 Budget, together with explanations for all material variances, and certified as being true and correct
 by the Borrower’s controller.

               “Business Day” means any day that is not a Saturday, Sunday, or other day on
 which banks in the State of Delaware are authorized or required to close.

                   “Case” has the meaning set forth in the recitals.

                   “Closing Date” means the date on which the conditions specified in Section 3.1 are
 satisfied.

                   “Code” means the Delaware Uniform Commercial Code.

                   “Collateral” means the property described on Exhibit A attached hereto.

               “Committee” means the official committee of unsecured creditors appointed in the
 Case by the U.S. Trustee on February 7, 2020 as set forth at Docket No. 14.

                  “Contingent Obligation” means, as applied to any Person, any direct or indirect
 liability, contingent or otherwise, of that Person with respect to (i) any indebtedness, lease,
 dividend, letter of credit or other obligation of another; (ii) any obligations with respect to undrawn
 letters of credit, corporate credit cards, or merchant services issued or provided for the account of


 19065044.119094912.1                                2
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20               Entered 05/27/20 18:20:47        Page 39 of 65



 that Person; and (iii) all obligations arising under any agreement or arrangement designed to
 protect such Person against fluctuation in interest rates, currency exchange rates or commodity
 prices; provided, however, that the term “Contingent Obligation” shall not include endorsements
 for collection or deposit in the ordinary course of business. The amount of any Contingent
 Obligation shall be deemed to be an amount equal to the stated or determined amount of the
 primary obligation in respect of which such Contingent Obligation is made or, if not stated or
 determinable, the maximum reasonably anticipated liability in respect thereof as determined by
 Lender in good faith; provided, however, that such amount shall not in any event exceed the
 maximum amount of the obligations under the guarantee or other support arrangement.

                 “Credit Extension” means each Advance or any other extension of credit by Lender
 for the benefit of Borrower hereunder.

                   “Daily Balance” means the amount of the Obligations owed at the end of a given
 day.

                   “Debtor” has the meaning set forth in the recitals.

               “Default” means any circumstance that, with the passage of time or giving of notice,
 would constitute an Event of Default.

                   “DIP Loan” has the meaning given to such term in Section 2.1(a) hereof.

               “DIP Loan Commitments” means an aggregate amount not to exceed Two Million
 Dollars ($2,000,000).

               “DIP Loan Facility” means the facility under which Borrower may request Lender
 to issue Advances, as specified in Section 2.1 hereof.

               “ERISA” means the Employee Retirement Income Security Act of 1974, as
 amended, and the regulations thereunder.

                   “Event of Default” has the meaning assigned in Section 8.

                 “Excluded Taxes” means any of the following Taxes imposed on or with respect to
 Lender or required to be withheld or deducted from a payment to Lender, (a) Taxes imposed on or
 measured by net income (however denominated), franchise Taxes, and branch profits Taxes, in
 each case (i) imposed as a result of Lender being organized under the laws of, or having its
 principal office or its applicable lending office located in, the jurisdiction imposing such Tax (or
 any political subdivision thereof) or (ii) that are Other Connection Taxes, (b) any U.S. federal
 withholding Taxes imposed on amounts payable to or for the account of Lender with respect to
 any obligations under this Agreement pursuant to a law in effect on the date Lender acquired its
 interest in such obligations or on the date that Lender changes its lending office, except, in each
 case, to the extent that amounts with respect to such Taxes were payable to Lender immediately
 before the date it acquired such interest or changed its lending office, (c) Taxes that are attributable
 to Lender’s failure to comply with Section 2.5, and (d) any U.S. federal withholding Taxes
 imposed under FATCA. For purposes of this definition, any reference to Lender shall be deemed
 to include a Foreign Lender.


 19065044.119094912.1                                3
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20              Entered 05/27/20 18:20:47        Page 40 of 65



                  “FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
 Agreement (or any amended or successor version that is substantively comparable and not
 materially more onerous to comply with), any current or future regulations or official
 interpretations thereof and any agreement entered into pursuant to Section 1471(b)(1) of the IRC,
 any intergovernmental agreement entered into in connection with the implementation of such
 sections of the IRC and any fiscal or regulatory legislation, rules or practices adopted pursuant to,
 or official interpretations implementing such, intergovernmental agreements.

                “Final Order” means a final order of the Bankruptcy Court in substantially the form
 of the Interim Order (or such other form acceptable to the Lender) authorizing the Loans.

              “Final Order Entry Date” means the date on which the Final Order is entered by the
 Bankruptcy Court.

                   “GAAP” means generally accepted accounting principles as in effect from time to
 time.

                “Governmental Authority” is any nation or government, any state or other political
 subdivision thereof, any agency, authority, instrumentality, regulatory body, court, central bank or
 other entity exercising executive, legislative, judicial, taxing, regulatory or administrative
 functions of or pertaining to government, any securities exchange and any self-regulatory
 organization.

                “Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
 such Person guaranteeing or having the economic effect of guaranteeing any Indebtedness or other
 obligation payable or performable by another Person (the “primary obligor”) in any manner,
 whether directly or indirectly.

                “Highest Lawful Rate” means the maximum lawful interest rate, if any, that at any
 time or from time to time may be contracted for, charged, or received under the laws applicable to
 Lender which are presently in effect or, to the extent allowed by law, under such applicable laws
 which may hereafter be in effect and which allow a higher maximum non-usurious interest rate
 than applicable laws now allow.

                “Indebtedness” means (a) all indebtedness for borrowed money or the deferred
 purchase price of property or services, including without limitation reimbursement and other
 obligations with respect to surety bonds and letters of credit, (b) all obligations evidenced by notes,
 bonds, debentures or similar instruments, (c) all capital lease obligations and (d) all Contingent
 Obligations.

                “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
 with respect to any payment made by or on account of any obligation of Lender under any Loan
 Document and (b) to the extent not otherwise described in (a), Other Taxes.

               “Interim Order” means an interim order of the Bankruptcy Court (as the same may
 be amended, supplemented, or modified from time to time after entry thereof in accordance with
 the terms thereof) in the form and substance satisfactory to the Lender, approving the Loan
 Documents and authorizing the initial DIP Loans in accordance with the Budget.


 19065044.119094912.1                               4
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20                      Entered 05/27/20 18:20:47   Page 41 of 65



               “Interim Order Entry Date” means the date on which the Interim Order is entered
 by the Bankruptcy Court.

                 “Investment” means any beneficial ownership of (including stock, partnership
 interest or other securities) any Person, or any loan, advance or capital contribution to any Person.

                     “IRC” means the Internal Revenue Code of 1986, as amended.

                     “IRS” means the United States Internal Revenue Service.

               “Lender Expenses” means all reasonable and documented out-of-pocket costs and
 expenses (including reasonable and documented fees and expenses of one external counsel) of
 counsel to Lender incurred in connection the preparation, negotiation, administration, and
 enforcement of the Loan Documents; reasonable Collateral audit fees; and Lender’s reasonable
 and documented fees and expenses of external counsel incurred in amending, enforcing or
 defending the Loan Documents (including fees and expenses of appeal).

              “Lien” means any mortgage, lien, deed of trust, charge, pledge, security interest or
 other encumbrance.

                     “Loan” means the DIP Loans.

               “Loan Documents” means, collectively, this Agreement, any note or notes executed
 by Borrower, the Orders and any other agreement entered into in connection with this Agreement,
 all as amended or extended from time to time.

                  “Material Adverse Effect1” means a material adverse effect on (i) the business,
 operations, condition (financial or otherwise), or prospects of Borrower taken as a whole or (ii) the
 ability of Borrower to repay the Obligations or otherwise perform its obligations under the Loan
 Documents or (iii) the value of the Collateral taken as a whole or priority of Lender’s security
 interests in the Collateral; provided that the term “Material Adverse Effect” will not be deemed to
 exist as a result of the Case.

                 “Maturity Date” means the earlier of (i) the date which is one-hundred eighty (180)
 days from the date of the first Advance, (ii) the consummation of a sale of all of the assets or a
 portion of the assets of the Borrower pursuant to Section 363 of the Bankruptcy Code or otherwise
 (including a Bankruptcy Sale); (iii) the effective date of a plan of reorganization or liquidation in
 the Case; (iv) entry of a final order by the Bankruptcy Court dismissing the Case; or (v) the date
 of termination of the DIP Loan Commitments and the acceleration of any outstanding extensions
 of credit under the Loans in accordance with the terms of this Agreement.

                “Obligations” means all debt, principal, interest, Lender Expenses and other
 amounts owed to Lender by Borrower pursuant to this Agreement or any other agreement, whether
 absolute or contingent, due or to become due, now existing or hereafter arising.

                     “Orders” means collectively, the Interim Order and the Final Order.

          1
              To discuss if should be modified to address pandemic.


 19065044.119094912.1                                       5
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20               Entered 05/27/20 18:20:47      Page 42 of 65



                 “Other Connection Taxes” means, with respect to Lender, Taxes imposed as a result
 of a present or former connection between Lender and the jurisdiction imposing such Tax (other
 than connections arising from Lender having executed, delivered, become a party to, performed
 its obligations under, received payments under, received or perfected a security interest under,
 engaged in any other transaction pursuant to or enforced any Loan Document, or sold or assigned
 an interest in any loan hereunder or Loan Document).

                 “Other Taxes” means all present or future stamp, court or documentary, intangible,
 recording, filing or similar Taxes that arise from any payment made under, from the execution,
 delivery, performance, enforcement or registration of, from the receipt or perfection of a security
 interest under, or otherwise with respect to, any Loan Document, except any such Taxes that are
 Other Connection Taxes imposed with respect to an assignment.

                   “Permitted Budget Variance” has the meaning given to it in Section 6.13.

                  “Permitted Discretion” means a determination made in good faith in the exercise of
 its commercially reasonable (from the perspective of a first priority perfected secured asset based
 lender) business judgment based on how an asset based lender with similar rights providing a credit
 facility of the type provided under this Agreement would act in similar circumstances at the time
 with the information then available to it.

                   “Permitted Indebtedness” means:

                (a)   Indebtedness of Borrower in favor of Lender arising under this Agreement
 or any other Loan Document;

                   (b)    Indebtedness to trade creditors incurred in the ordinary course of business;

                   (c)    Indebtedness existing on the Closing Date;

                (d)     Indebtedness incurred as a result of endorsing negotiable instruments
 received in the ordinary course of business; and

                   (e)    Guarantees of Borrower in respect of Indebtedness otherwise permitted
 hereunder.

                   “Permitted Liens” means the following:

                   (a)    Any Liens existing on the Closing Date;

                   (b)    Any Liens arising under this Agreement or the other Loan Documents;

                 (c)   Liens for taxes, fees, assessments or other governmental charges or levies,
 either not delinquent or being contested in good faith by appropriate proceedings, provided the
 same have no priority over any of Lender’s security interests;

                (d)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
 other like Liens arising in the ordinary course of business which are not overdue for a period of


 19065044.119094912.1                                6
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20               Entered 05/27/20 18:20:47      Page 43 of 65



 more than 30 days or which are being contested in good faith and by appropriate proceedings if
 adequate reserves with respect thereto are maintained on the books of the applicable Person;

                (e)     Liens arising from judgments, decrees or attachments in circumstances not
 constituting an Event of Default under Sections 8.4 (attachment) or 8.7 (judgments/settlements);

                (f)     Subject to Section 6.7, Liens in favor of other financial institutions arising
 in connection with Borrower’s deposit accounts held at such institutions to secure standard fees
 for deposit services charged by, but not financing made available by such institutions, provided
 that Lender has a perfected security interest in the amounts held in such deposit accounts; and

                (g)     Liens incurred in connection with the extension, renewal or refinancing of
 the indebtedness secured by Liens of the type described in clauses (a) through (g) above, provided
 that any extension, renewal or replacement Lien shall be limited to the property encumbered by
 the existing Lien and the principal amount of the indebtedness being extended, renewed or
 refinanced does not increase.

                 “Person” means any individual, sole proprietorship, partnership, limited liability
 company, joint venture, trust, unincorporated organization, association, corporation, institution,
 public benefit corporation, firm, joint stock company, estate, entity or governmental agency.

                   “Petition Date” has the meaning set forth in the recitals.

                   “Responsible Officer” means Drew McManigle, the Chief Restructuring Officer of
 the Borrower.

                “Tax” or “Taxes” means all present or future taxes, levies, imposts, duties,
 deductions, withholdings (including backup withholding), assessments, fees or other charges
 imposed by any Governmental Authority, including any interest, additions to tax or penalties
 applicable thereto.

                   “U.S. Trustee” means the United States Trustee for the Northern District of Texas.

                 “US Withholding Tax Form” means whichever of the following that is relevant
 (including, in each case, any successor form):

                   (a)    IRS Form W-8BEN or W-8BEN-E,

                   (b)    IRS Form W-8IMY (with appropriate attachments),

                   (c)    IRS Form W-8ECI,

                   (d)    IRS Form W-8EXP,

               (e)     In the case of a Foreign Lender relying on the “portfolio interest
 exemption,” IRS Form W-8BEN or W-8BEN-E and a certificate to the effect that such Foreign
 Lender is not (1) a “bank” within the meaning of IRC section 881(c)(3)(A), (2) a “10-percent




 19065044.119094912.1                                7
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20            Entered 05/27/20 18:20:47        Page 44 of 65



 shareholder” of Borrower within the meaning of IRC section 881(c)(3)(B), or (3) a “controlled
 foreign corporation” described in IRC section 881(c)(3)(C), or

                (f)      any other IRS form by which a person may claim complete exemption from,
 or reduction in the rate of, withholding (including backup withholding) of US federal income tax
 on interest and other payments to that person.

                1.2     Accounting Terms. All accounting terms not specifically defined herein
 shall be construed in accordance with GAAP and all calculations made hereunder shall be made
 in accordance with GAAP. When used herein, the terms “financial statements” shall include the
 notes and schedules thereto.

          2.       LOAN AND TERMS OF PAYMENT.

               2.1     Credit Extensions. Borrower promises to pay to the order of Lender, in
 lawful money of the United States of America, the aggregate unpaid principal amount of all Credit
 Extensions made by Lender to Borrower hereunder. Borrower shall also pay interest on the unpaid
 principal amount of such Credit Extensions at rates in accordance with the terms hereof.

                (a)    Term Loan. Subject to and upon the terms and conditions of this
 Agreement (including the satisfaction (or waiver) of the conditions precedent set forth in Sections
 3.1 and 3.2), Lender agrees that it will make from time-to-time Advances in an amount not to
 exceed its DIP Loan Commitment (each, a “DIP Loan”). Amounts borrowed under this
 Section 2.1(a) may not be reborrowed once repaid.

                 (b)    Whenever Borrower desires an Advance of a DIP Loan, Borrower will
 notify Lender by e-mail transmission or telephone no later than 12:00 p.m. Central time (each an
 “Advance Request”), two (2) Business Days prior to the date the Advance may be made. Lender
 is authorized to make Advances under this Agreement, based upon instructions received from the
 Responsible Officer or a designee of the Responsible Officer, or without instructions if in Lender’s
 discretion such Advances are necessary to meet Obligations which have become due and remain
 unpaid. Lender shall be entitled to rely on any telephonic notice given by a person who Lender
 reasonably believes to be the Responsible Officer or a designee thereof, and Borrower shall
 indemnify and hold Lender harmless for any damages or loss suffered by Lender as a result of
 such reliance. Lender will wire Advances in immediately available federal funds to a deposit
 account identified by the Borrower in writing from time to time.

                (c)     All Advances under this Section 2.1 and all accrued and unpaid interest
 thereon shall be repaid in full by Borrower on the Maturity Date.

                   2.2   [Reserved.]

                   2.3   Interest Rates, Payments, and Calculations.

                 (a)     Interest Rate. Except as set forth in Section 2.3(b), the Advances shall
 bear interest, on the outstanding Daily Balance thereof, at a rate equal to twelve percent (12%) per
 annum.



 19065044.119094912.1                             8
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20             Entered 05/27/20 18:20:47         Page 45 of 65



                (b)     Default Rate. All Obligations shall bear interest, from and after the
 occurrence and during the continuance of an Event of Default, automatically and without notice to
 Borrower, at a rate equal to five percent (5%) above the interest rate applicable immediately prior
 to the occurrence of an Event of Default.

                   (c)   Payments. Interest hereunder shall be due and payable on the Maturity
 Date.

              (d)     Computation. All interest chargeable under the Loan Documents shall be
 computed on the basis of a three hundred sixty-five (365) day year for the actual number of days
 elapsed.

                2.4     Crediting Payments. Prior to the occurrence of an Event of Default,
 Lender shall credit a wire transfer of funds, check or other item of payment to the Obligations, first
 to unpaid Lender Expenses, then to any unpaid fees, then to accrued and unpaid interest, and lastly
 to the outstanding principal balance. After the occurrence of an Event of Default, the receipt by
 Lender of any wire transfer of funds, check, or other item of payment shall be immediately applied
 to conditionally reduce Obligations, but shall not be considered a payment on account unless such
 payment is of immediately available federal funds or unless and until such check or other item of
 payment is honored when presented for payment. Notwithstanding anything to the contrary
 contained herein, any wire transfer or payment received by Lender after 5:00 p.m. Central Time
 shall be deemed to have been received by Lender as of the opening of business on the immediately
 following Business Day. Whenever any payment to Lender under the Loan Documents would
 otherwise be due (except by reason of acceleration) on a date that is not a Business Day, such
 payment shall instead be due on the next Business Day, and additional fees or interest, as the case
 may be, shall accrue and be payable for the period of such extension.

                   2.5   Withholding.

                (a)     Payments received by Lender from Borrower under this Agreement will be
 made free and clear of and without deduction for any Taxes, except as required by applicable law.
 If any applicable law (as determined in the good faith discretion of Borrower) requires Borrower
 to make any withholding or deduction of any Tax from any such payment, then Borrower shall be
 entitled to make such deduction or withholding and, if such Tax is an Indemnified Tax, then the
 sum payable by Borrower shall be increased to the extent necessary to ensure that, after the making
 of such required withholding or deduction, Lender receives a net sum equal to the sum which it
 would have received had no withholding or deduction been required.

               (b)    Borrower shall pay the full amount withheld or deducted to the relevant
 Governmental Authority in accordance with applicable law and Borrower will, upon request,
 furnish Lender with proof reasonably satisfactory to Lender indicating that Borrower has made
 such withholding payment.

                (c)     Notwithstanding anything to the contrary in this Section 2.5, Borrower need
 not make any withholding payment if the amount or validity of such withholding payment is
 contested in good faith by appropriate and timely proceedings and as to which payment in full is




 19065044.119094912.1                              9
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20              Entered 05/27/20 18:20:47        Page 46 of 65



 bonded or reserved against by Borrower. The agreements and obligations of Borrower contained
 in this Section shall survive the termination of this Agreement.

                (d)    Lender, if reasonably requested by Borrower, shall deliver such other
 documentation prescribed by applicable law or reasonably requested by Borrower as will enable
 Borrower to determine whether or not Lender is subject to backup withholding or information
 reporting requirements.

                 (e)     If Lender determines that it has received a refund of any Taxes as to which
 it has been indemnified pursuant to this Section (including by the payment of additional amounts
 pursuant to this Section), it shall pay to Borrower an amount equal to such refund (but only to the
 extent of indemnity payments made by Borrower under this Section with respect to the Taxes
 giving rise to such refund), net of all out-of-pocket expenses (including Taxes) of Lender and
 without interest (other than any interest paid by the relevant Governmental Authority with respect
 to such refund), provided that Borrower, upon the request of Lender, agrees to repay the amount
 paid over to Borrower (plus any penalties, interest or other charges imposed by the relevant taxing
 authority) to Lender in the event Lender is required to repay such refund to such taxing authority.

                  (f)     If any assignee of Lender’s rights hereunder is not a “United States Person”
 as defined in IRC Section 7701(a)(30) (such assignee, (or, if such assignee is disregarded as an
 entity separate from its owner for U.S. federal income tax purposes, such owner, a “Foreign
 Lender”), such Foreign Lender shall, upon becoming party to this Agreement (and from time to
 time thereafter upon the reasonable request of the Borrower), to the extent that such Foreign Lender
 is entitled to a reduced rate of U.S. withholding tax or an exemption from U.S. withholding tax on
 interest, deliver to Borrower a complete and properly executed US Withholding Tax Form,
 certifying that such Foreign Lender is entitled to such reduced rate or exemption from U.S.
 withholding tax on interest and Lender, Borrower and such Foreign Lender shall cooperate in good
 faith to establish a register meeting the requirements of applicable law. Notwithstanding anything
 to the contrary in this section 2.5, Borrower shall not be required to pay any additional amount to
 any Foreign Lender under Section 2.5 if such Foreign Lender fails or is unable to deliver the forms,
 certificates or other evidence described in the preceding sentence, unless such Foreign Lender’s
 failure or inability to deliver such forms is the result of any change in any applicable law, treaty or
 governmental rule, or any change in the interpretation thereof after such Foreign Lender became a
 party to this Agreement; provided, further, that if a payment made to a Foreign Lender under any
 Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA if such
 Foreign Lender were to fail to comply with the applicable reporting requirements of FATCA
 (including those contained in IRC sections 1471(b) or 1472(b), as applicable), such Foreign Lender
 shall deliver to the Borrower at the time or times prescribed by law and at such time or times
 reasonably requested by the Borrower such documentation prescribed by applicable law (including
 as prescribed by IRC section 1471(b)(3)(C)(i)) and such additional documentation reasonably
 requested by the Borrower as may be necessary for the Borrower to comply with its obligations
 under FATCA and to determine that such Foreign Lender has complied with such Foreign
 Lender’s obligations under FATCA or to determine the amount, if any, to deduct and withhold
 from such payment. Solely for purposes of this provision, “FATCA” shall include any
 amendments made to FATCA after the date of this Agreement.

                   2.6   Fees. Borrower shall pay to Lender the following:


 19065044.119094912.1                              10
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20             Entered 05/27/20 18:20:47         Page 47 of 65



                (a)    Origination Fee. On the Closing Date, a fully earned, non-refundable
 origination fee of Two One Hundred Fifty Thousand Dollars ($200,000150,000), payable at the
 Maturity Date.

             (b)   Exit Fee. On the Closing Date, a fully earned, non-refundable exit fee of
 Two Hundred Thousand Dollars ($200,000), payable at the Maturity Date.

                (c)    Success Fee. A fee equal to two percent (2%) of any amounts payable as a
 result of an award in the Arbitration or as settlement of the claims asserted in the Arbitration,
 payable at the Maturity Date.

               (d)     Lender Expenses. All Lender Expenses as and when they become due
 following the delivery of an invoice to Borrower, the U.S. Trustee, and the Committee and in
 accordance with paragraph 6 of the Final Order.

                2.7    Term. The term of this Agreement shall be from the Closing Date through
 the Maturity Date. Notwithstanding the foregoing, Lender shall have the right to terminate its
 obligation to make Credit Extensions under this Agreement immediately after providing notice
 upon the occurrence and during the continuance of an Event of Default. Notwithstanding
 termination, Lender’s Lien on the Collateral shall remain in effect for so long as any Obligations
 are outstanding.

                2.8      Right to Credit Bid. Subject to the Orders, in connection with any sale or
 disposition of all or any portion of the Collateral, including in each case pursuant to Sections 9-
 610 or 9-620 of the UCC, at any sale thereof conducted under the provisions of the Bankruptcy
 Code, including Section 363 of the Bankruptcy Code or as part of restructuring plan subject to
 confirmation under Section 1129 of the Bankruptcy Code, or at any sale or foreclosure conducted
 by Lender, by a chapter 7 trustee under Section 725 of the Bankruptcy Code, or otherwise, in each
 case in accordance with applicable law and, with respect to any credit bid, Section 363(k) of the
 Bankruptcy Code, Borrower hereby gives Lender the power and right, without assent by such
 Borrower, to “credit bid” the full amount of all Obligations in order to purchase (either directly or
 through one or more acquisition vehicles) all or any portion of the Collateral.

          3.       CONDITIONS OF LOANS.

               3.1      Conditions Precedent to Initial Credit Extension. The obligation of
 Lender to make the initial Credit Extension is subject to the satisfaction of the following conditions
 precedent:

              (a)    Lender shall have received, in form and substance satisfactory to Lender,
 such documents, and completion of such matters, as Lender may reasonably deem necessary or
 appropriate;

                (b)    the Borrower shall have delivered to Lender the initial Budget, which
 Budget shall be in form and substance satisfactory to Lender; and




 19065044.119094912.1                             11
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20             Entered 05/27/20 18:20:47         Page 48 of 65



                (c)     the Interim Order Entry Date shall have occurred, and the Interim Order
 shall be in full force and effect, shall not have been vacated or reversed, shall not have been
 modified or amended other than as acceptable to the Lender and shall not be subject to a stay.

               3.2    Conditions Precedent to all Credit Extensions. The obligation of Lender
 to make each Credit Extension is further subject to the following conditions:

                 (a)     the representations and warranties contained in Section 5 shall be true and
 correct in all material respects on and as of the date of Borrower’s request for a Credit Extension
 and on the effective date of each Credit Extension as though made at and as of each such date.
 The making of each Credit Extension shall be deemed to be a representation and warranty by
 Borrower on the date of such Credit Extension as to the accuracy of the facts referred to in this
 Section 3.2;

                 (b)    no Default or Event of Default shall be continuing or would exist after
 giving effect to such Credit Extension;

                (c)   the Case shall have not been dismissed or converted to a case under Chapter
 7 of the Bankruptcy Code; and

              (d)    no trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code or
 examiner with enlarged powers beyond those set forth in Section 1106(a)(3) and (4) of the
 Bankruptcy Code shall have been appointed in the Case.

          4.       CREATION OF SECURITY INTEREST.

                4.1    Grant of Security Interest. To secure prompt repayment of any and all
 Obligations and prompt performance by Borrower of each of its covenants and duties under the
 Loan Documents, Borrower grants Lender a continuing security interest in all presently existing
 and hereafter acquired or arising Collateral (subject to Permitted Liens).

                   4.2   Perfection and Priority of Security Interests. All Obligations shall at all
 times:

                 (a)     be entitled to a first priority, perfected security interest in and lien under
 Section 364(c)(2) of the Bankruptcy Code upon all Collateral of the Borrower that, on or as of the
 Petition Date, is not subject to a valid, perfected and non-avoidable lien; and

                (b)     have a first priority, perfected priming security interest in and lien under
 Section 364(d)(1) of the Bankruptcy Code upon all Collateral, in all cases senior to all other liens
 and obligations secured by the Collateral.

                4.3    Delivery of Additional Documentation Required. Borrower shall from
 time to time execute and deliver to Lender, at the request of Lender, all financing statements and
 other documents that Lender may reasonably request, in form satisfactory to Lender, to perfect
 and continue the perfection of Lender’s security interests in the Collateral and in order to fully
 consummate all of the transactions contemplated under the Loan Documents.



 19065044.119094912.1                             12
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20              Entered 05/27/20 18:20:47        Page 49 of 65



                 4.4     Authorization to File Financing Statements. Borrower hereby authorizes
 Lender to file financing statements, without notice to Borrower, with all appropriate jurisdictions
 to perfect or protect Lender’s interest or rights hereunder, including a notice that any disposition
 of the Collateral, by either Borrower or any other Person, shall be deemed to violate the rights of
 Lender under the Code.

          5.       REPRESENTATIONS AND WARRANTIES.

          The Borrower represents and warrants as follows:

                 5.1     Due Organization and Qualification. The Debtor is a limited liability
 company duly existing under the laws of Delaware and qualified and licensed to do business in
 any state in which the conduct of its business or its ownership of property requires that it be so
 qualified, except in each case (other than with respect to their states of incorporation) where the
 failure to do so could not reasonably be expected to cause a Material Adverse Effect.

                5.2     Due Authorization; No Conflict. Subject to the entry of the Orders and
 the terms hereof, the execution, delivery, and performance of the Loan Documents are within
 Borrower’s powers, have been duly authorized, and are not in conflict with nor constitute a breach
 of any provision contained in Borrower’s Certificate of Organization or Bylaws, nor will they
 constitute an event of default under any material agreement to which Borrower is a party or by
 which Borrower is bound. Borrower is not in default under any agreement to which it is a party
 or by which it is bound, except to the extent such default would not reasonably be expected to
 cause a Material Adverse Effect.

                5.3      No Prior Encumbrances. Borrower has good and marketable title to the
 Collateral, except for Permitted Liens.

                5.4      Name; Location of Chief Executive Office. Borrower has not done
 business under any name other than that specified on the signature page hereof. The chief
 executive office of Borrower is located at 1920 McKinney Avenue, 7th Floor, Dallas, Texas
 75205. Except as disclosed in writing to Lender, all of the Collateral is located only at the locations
 set forth on Exhibit A.

                5.5    Litigation. Except as disclosed in writing to Lender or as set forth in the
 Schedules of Assets and Liabilities and Statements of Financial Affairs filed in the Case, there are
 no actions or proceedings (other than the Case) pending by or against Borrower before any court
 or administrative agency in which an adverse decision could reasonably be expected to have a
 Material Adverse Effect.

                 5.6    No Material Adverse Change in Financial Statements. All consolidated
 and consolidating financial statements related to Borrower that Lender has received from Borrower
 fairly present in all material respects Borrower’s financial condition as of the date thereof and
 Borrower’s consolidated and consolidating results of operations for the period then ended and have
 been prepared in accordance with GAAP. There has not been a material adverse change in the
 consolidated or the consolidating financial condition of Borrower since the date of the most recent
 of such financial statements submitted to Lender (other than as a result of the Case or the
 circumstances and events leading up thereto).

 19065044.119094912.1                              13
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20              Entered 05/27/20 18:20:47        Page 50 of 65



                 5.7     Regulatory Compliance. To the extent applicable, Borrower has met the
 minimum funding requirements of ERISA with respect to any employee benefit plans subject to
 ERISA, and no event has occurred resulting from Borrower’s failure to comply with ERISA that
 is reasonably likely to result in Borrower’s incurring any liability that could reasonably be
 expected to have a Material Adverse Effect. Borrower is not required to be registered as an
 “investment company” under the Investment Company Act of 1940. Borrower is not engaged
 principally, or as one of the important activities, in the business of extending credit for the purpose
 of purchasing or carrying margin stock (within the meaning of Regulations T and U of the Board
 of Governors of the Federal Reserve System). Borrower has complied with all the provisions of
 the Federal Fair Labor Standards Act except in each case where the failure to do so could not
 reasonably be expected to cause a Material Adverse Effect. Borrower has not violated any statutes,
 laws, ordinances or rules applicable to it, the violation of which could reasonably be expected to
 cause a Material Adverse Effect.

                 5.8     Environmental Matters. Except as would not reasonably be expected to
 have a Material Adverse Effect, Borrower is in material compliance with all applicable laws
 relating to protection of the environment for health and safety. Borrower represents and warrants
 that there are no pending citations, notices of violation, administrative orders, complaints,
 judgments, consent orders or consent agreements issued to or entered into by Borrower relating to
 any such laws, which are applicable to the Collateral, except as disclosed on the Schedules of
 Assets and Liabilities and Statements of Financial Affairs filed in the Case.

                 5.9     Taxes. Borrower has filed or caused to be filed all material tax returns
 required to be filed, and has paid, or has made adequate provision for the payment of, all taxes
 reflected therein, except (i) for taxes that are being contested in good faith by appropriate
 proceedings and are reserved against (to the extent required by GAAP) by Borrower, or (ii) to the
 extent that failure to do so could not reasonably be expected to have a Material Adverse Effect.

               5.10 Government Consents. Borrower has obtained all material consents,
 approvals and authorizations of, made all declarations or filings with, and given all notices to, all
 governmental authorities that are necessary for the continued operation of Borrower’s business as
 currently conducted, except where the failure to do so would not reasonably be expected to cause
 a Material Adverse Effect.

                5.11 Full Disclosure. No representation, warranty or other statement made by
 Borrower in any certificate or written statement furnished to Lender taken together with all such
 certificates and written statements and supplements furnished to Lender contains any untrue
 statement of a material fact or omits to state a material fact necessary in order to make the
 statements contained in such certificates or statements not misleading when made, it being
 recognized by Lender that the projections and forecasts provided by Borrower in good faith and
 based upon assumptions that were reasonable at the time such projections were delivered and are
 not to be viewed as facts and that actual results during the period or periods covered by any such
 projections and forecasts may differ from the projected or forecasted results.

               5.12 Use of Proceeds. The Borrower shall use the proceeds of the DIP Loans in
 accordance with the Budget (subject to any Permitted Budget Variance) and the Orders entered in
 connection with the Case exclusively for one or more of the following purposes (subject to any


 19065044.119094912.1                              14
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20               Entered 05/27/20 18:20:47       Page 51 of 65



 additional restrictions on the use of such proceeds and any such cash collateral set forth in the
 Interim Order):

                   (a)   to pay certain costs, premiums, fees and expenses related to the Case; and

               (b)      to fund working capital and other needs of the Debtor in accordance with
 the Budget (subject to any Permitted Budget Variance).

 Proceeds of the DIP Loan Facility or cash collateral shall not be used (a) to permit the Debtor, or
 any other party-in-interest or their representatives to challenge or otherwise contest or institute any
 proceeding to determine the validity, perfection or priority of security interests in favor of Lender,
 or (b) to commence, prosecute or defend any claim, motion, proceeding or cause of action against
 Lender and its agents, attorneys, advisors or representatives including, without limitation, any
 lender liability claims or subordination claims.

                5.13 Financial Information. (a) On and as of the Closing Date, the Budget,
 copies of which have heretofore been furnished to the Lender and (b) following the Closing Date,
 any updated Budget delivered pursuant to Section 6.13, in each case, are based on good faith
 estimates and assumptions made at such time by the persons who prepared it.

                 5.14 Case. The Case were commenced on the Petition Date in accordance with
 applicable law, and notice of the hearing for the approval of the Interim Order has been given as
 identified in the certificate of service filed with the Bankruptcy Court.

                5.15 Orders. The Interim Order and the Final Order are in full force and effect,
 and have not, in whole or in material part, been reversed, modified, amended, stayed, vacated,
 appealed or subject to a stay pending appeal or otherwise challenged or subject to any pending or
 threatened challenge or proceeding in any jurisdiction, and the Borrower is in material compliance
 with each Order.

          6.       AFFIRMATIVE COVENANTS.

          Borrower shall do all of the following:

                  6.1     Good Standing. Borrower shall maintain its corporate existence and good
 standing in its jurisdiction of incorporation and maintain qualification in each other jurisdiction in
 which the failure to so qualify could reasonably be expected to have a Material Adverse Effect.
 Borrower shall maintain all licenses, approvals and agreements, the loss of which could have a
 Material Adverse Effect.

                 6.2    Government Compliance. Borrower shall meet the minimum funding
 requirements of ERISA with respect to any employee benefit plans subject to ERISA. Borrower
 shall comply with all statutes, laws, ordinances and government rules and regulations to which it
 is subject, noncompliance with which could have a Material Adverse Effect.

                6.3   Financial Statements, Reports, Certificates. Borrower shall deliver the
 following to Lender:



 19065044.119094912.1                               15
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20             Entered 05/27/20 18:20:47        Page 52 of 65



                  (a)    no later than the 25th day of each month, a cash flow forecast in form and
 detail satisfactory to Lender, covering all of the weeks through the Maturity Date;

                 (b)   no later than the 25th day of each month, a Budget Variance Report certified
 by the Responsible Officer, and any updates to the Budget that are approved by Lender in Lender’s
 sole discretion; and

                (c)    promptly upon receipt of notice thereof, a report of (x) any other legal
 actions (other than the Case) pending or threatened in writing against Borrower that could
 reasonably be expected to result in liability to Borrower of One Hundred Thousand Dollars
 ($100,000) or more, or (y) any commercial tort claim acquired by Borrower;

                (d)     within fourteen (14) days after the last day of each month, copies of bank
 statements for all bank accounts;

                (e)   written notice within five (5) Business Days’ of the resignation from or
 termination of employment of the Responsible Officer;

                 (f)    such other financial information as Lender may request from time to time
 in its Permitted Discretion.

                 To the extent any of the foregoing reports or financial information are due on a day
 that is not a Business Day, Borrower shall instead deliver such reports or financial information on
 the next Business Day.

                 6.4     Right to Inspect. Lender (through any of its officers, employees, or agents)
 shall have the right, upon reasonable prior notice, from time to time during Borrower’s usual
 business hours and at Borrower’s sole cost and expense, to inspect Borrower’s Books and to make
 copies thereof, to audit Borrower’s accounts and to check, test, and appraise the Collateral in order
 to verify Borrower’s financial condition or the amount, condition of, or any other matter relating
 to, the Collateral; provided that no notice is required if an Event of Default has occurred and is
 continuing.

               6.5     Taxes. Borrower shall make due and timely payment or deposit of all
 material Taxes required of it by law, provided that Borrower need not make any payment if (i) the
 amount or validity of such payment is contested in good faith by appropriate proceedings and is
 reserved against (to the extent required by GAAP) by Borrower and (ii) the failure to make
 payment pending such contest could not reasonably be expected to result in a Material Adverse
 Effect.

                   6.6   Insurance.

               (a)   Borrower, at its expense, shall keep the Collateral insured against loss or
 damage in such amounts, as ordinarily insured against by other owners in similar businesses
 conducted by Borrower, if any.




 19065044.119094912.1                             16
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20            Entered 05/27/20 18:20:47       Page 53 of 65



                (b)     All such policies of insurance shall be in such form, with such companies,
 and in such amounts as are reasonably satisfactory to Lender (it being hereby acknowledged by
 Lender that the insurance policies of Borrower in place on the Closing Date are satisfactory).

                6.7     Accounts. Except as required under the Bankruptcy Code, rules or policies
 of the U.S. Trustee, and/or a Bankruptcy Court order, Borrower shall not establish any deposit or
 securities account after the Closing Date without the approval of the Lender.

                6.8    Bankruptcy Filings. Not less than two (2) Business Days prior to filing
 any motion requesting approval for debtor-in-possession financing or use of cash collateral,
 Borrower shall send copies of such motions to Lender, and all such motions shall be satisfactory
 to Lender in Lender’s Permitted Discretion.

               6.9     Further Assurances. At any time and from time to time Borrower shall
 execute and deliver such further instruments and take such further action as may reasonably be
 requested by Lender to effect the purposes of this Agreement.

                6.10 Prepetition Loan Documents. Borrower shall not amend, supplement,
 restate, otherwise modify the Prepetition Loan Documentation or enter into any new Prepetition
 Loan Documentation without the prior written consent of the Lender and as approved by the
 Bankruptcy Court.

                6.11 Debtor-in-Possession Obligations. Borrower shall comply in a timely
 manner with its obligations and responsibilities as a debtor-in-possession under the Bankruptcy
 Code, the rules of procedure of the Bankruptcy Court, and any order of the Bankruptcy Court.

                   6.12   Budget Compliance and Variances.

                (a)    The Borrower will use the proceeds of the Loans solely to make
 disbursements for expenditures provided for in accordance with Section 5.13 and this Section 6.13.
 The Borrower shall not pay any expenses (other than de minimis amounts) or other disbursements
 (other than de minimis disbursements) other than the type of expenses and disbursements set forth
 in the Budget.

                 (b)    Beginning on the Closing Date, the Borrower shall not cause expenses to
 vary from the applicable Budget by more than ten percent (10%) on a cumulative basis for that
 portion of the Budget period then ended (collectively, the “Permitted Budget Variances”). In
 the event that actual amounts for total cash receipts and cash disbursements from operations line
 items are in excess of the Budget Variances, the parties hereto agree to negotiate in good faith to
 discuss any modification to the Budget and Permitted Budget Variances, it being understood and
 agreed that the Lender shall have no obligation to fund any amounts in excess of the Budget and
 Permitted Budget Variances.

                (c)     If the Budget is updated, modified or supplemented by the Borrower, each
 such updated, modified or supplemented budget shall be approved in writing by, and shall be in
 form and substance satisfactory to, the Lender and no such updated, modified or supplemented
 budget shall be effective until so approved and once so approved shall be deemed to be a Budget.
 Each Budget delivered to Lender shall be accompanied by such supporting documentation as


 19065044.119094912.1                            17
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20              Entered 05/27/20 18:20:47        Page 54 of 65



 reasonably requested by the Lender. Each Budget shall be prepared in good faith based upon
 assumptions which the Borrower believes to be reasonable.

                 6.13 Filing of Motions and Applications. Without the prior written consent of
 the Lender, the Debtor shall not apply to the Bankruptcy Court for, or join in or support any motion
 or application seeking, authority to (a) take any action that is prohibited by the terms of any of the
 Loan Documents or the Orders, (b) refrain from taking any action that is required to be taken by
 the terms of any of the Loan Documents or the Orders, or (c) permit any Indebtedness or Claim to
 be pari passu with or senior to any of the DIP Loans, except as expressly stated in the Orders.

          7.       NEGATIVE COVENANTS.

          Borrower shall not do any of the following:

                 7.1    Dispositions. Convey, sell, lease, transfer or otherwise dispose of
 (collectively, a “Transfer”), all or any part of its business or property (including a Bankruptcy
 Sale), other than use of cash in the ordinary course of business unless prohibited under the terms
 of this Agreement or any other Loan Document.

                 7.2    Change in Business; Change in Executive Office. Engage in any
 business, other than the businesses currently engaged in by Borrower and any business
 substantially similar or related thereto (or incidental thereto), or cease to conduct business in the
 manner conducted by Borrower as of the Closing Date.

                7.3     Mergers or Acquisitions. Merge, divide (pursuant to Delaware limited
 liability company law or any similar statute) or consolidate, with or into any other business
 organization, or acquire, all or substantially all of the capital stock or property of another Person.

                 7.4   Indebtedness. Create, incur, guarantee, assume or be or remain liable with
 respect to any Indebtedness, other than Permitted Indebtedness.

                 7.5      Encumbrances. Create, incur, assume or suffer to exist any Lien with
 respect to any of its property, or assign or otherwise convey any right to receive income, except
 for Permitted Liens, or enter into any agreement with any Person other than Lender not to grant a
 security interest in, or otherwise encumber, any of its property.

              7.6     Distributions. Pay any dividends or make any other distribution or
 payment on account of or in redemption, retirement or purchase of any equity interests.

                7.7     Investments. Directly or indirectly acquire or own, or make any
 Investment in or to any Person, or maintain or invest any of its property with a Person other than
 Lender unless such Person has entered into an account control agreement with Lender in form and
 substance satisfactory to Lender.

                7.8     Transactions with Affiliates. Directly or indirectly enter into or permit to
 exist any material transaction with any Affiliate of Borrower except for transactions that are in the
 ordinary course of Borrower’s business, upon fair and reasonable terms that are no less favorable
 to Borrower than would be obtained in an arm’s length transaction with a non-affiliated Person.


 19065044.119094912.1                             18
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20             Entered 05/27/20 18:20:47         Page 55 of 65



          8.       EVENTS OF DEFAULT.

        Any one or more of the following events shall constitute an Event of Default by Borrower
 under this Agreement:

               8.1    Payment Default. Except to the extent the holder thereof would be stayed
 from exercising remedies as a result of the Case, if Borrower fails to pay, when due, any of the
 Obligations;

                   8.2   Covenant Default.

               (a)     If Borrower fails to perform any obligation under Article 6 or violates any
 of the covenants contained in Article 7 of this Agreement; or

                 (b)    If Borrower fails or neglects to perform or observe any other material term,
 provision, condition, covenant contained in this Agreement, in any of the Loan Documents, or in
 any other present or future agreement between Borrower and Lender and as to any default under
 such other term, provision, condition or covenant that can be cured, has failed to cure such default
 within ten days after Borrower receives notice thereof or any officer of Borrower becomes aware
 thereof; provided, however, that if the default cannot by its nature be cured within the ten day
 period or cannot after diligent attempts by Borrower be cured within such ten day period, and such
 default is likely to be cured within a reasonable time, then Borrower shall have an additional
 reasonable period (which shall not in any case exceed 30 days) to attempt to cure such default, and
 within such reasonable time period the failure to have cured such default shall not be deemed an
 Event of Default but no Credit Extensions will be made.

               8.3     Material Adverse Effect.        If there occurs any circumstance or
 circumstances that could reasonably be expected to have a Material Adverse Effect;

                8.4     Attachment. Other than in connection with the Case in each case, if any
 material portion of Borrower’s assets is attached, seized, subjected to a writ or distress warrant, or
 is levied upon, or comes into the possession of any trustee, receiver or person acting in a similar
 capacity and such attachment, seizure, writ or distress warrant or levy has not been removed,
 discharged or rescinded within ten (10) days, or if Borrower is enjoined, restrained, or in any way
 prevented by court order from continuing to conduct all or any material part of its business affairs,
 or if a judgment or other claim becomes a lien or encumbrance upon any material portion of
 Borrower’s assets, or if a notice of lien, levy, or assessment is filed of record with respect to any
 material portion of Borrower’s assets by the United States Government, or any department,
 agency, or instrumentality thereof, or by any state, county, municipal, or governmental agency,
 and the same is not paid within ten (10) days after Borrower receives notice thereof, provided that
 none of the foregoing shall constitute an Event of Default where such action or event is stayed or
 an adequate bond has been posted pending a good faith contest by Borrower (provided that no
 Credit Extensions will be required to be made during such cure period);

                8.5    Assets. (a) The Debtor moves (or fails to contest in good faith a motion
 brought by any other Person) to approve a sale or other disposition of substantially all of the
 Debtor’s assets of the Collateral without the consent of the Lender, or (b) the allowance of any



 19065044.119094912.1                             19
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20             Entered 05/27/20 18:20:47         Page 56 of 65



 claim or claims under Section 506(c) of the Bankruptcy Code against or with respect to any
 Collateral.

                 8.6     Other Agreements. Except to the extent the counterparty thereto would be
 stayed from exercising remedies as a result of the Case, if there is a default or other failure to
 perform in any agreement to which Borrower is a party or by which it is bound resulting in a right
 by a third party or parties, whether or not exercised, to accelerate the maturity of any Indebtedness
 in an amount in excess of One Hundred Thousand Dollars ($100,000) or which could have a
 Material Adverse Effect;

                8.7    Judgments. If a judgment or judgments for the payment of money in an
 amount, individually or in the aggregate, of at least One Hundred Thousand Dollars ($100,000)
 (excluding amounts covered by insurance or third party indemnification) shall be rendered against
 Borrower and shall remain unsatisfied, unvacated or unstayed pending appeal for a period of ten
 (10) days (provided that no Credit Extensions will be made prior to the satisfaction or stay of such
 judgment);

                  8.8    Misrepresentations. If any material misrepresentation or material
 misstatement exists now or hereafter in any warranty or representation set forth herein or in any
 certificate delivered to Lender by the Responsible Officer pursuant to this Agreement or to induce
 Lender to enter into this Agreement or any other Loan Document;

               8.9     Case. The Case of the Debtor shall be dismissed or converted to a case
 under Chapter 7 of the Bankruptcy Code without the consent of the Lender;

                8.10 Trustee. A motion or other pleading is filed in the Case for entry of an
 order appointing a trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code or an examiner
 with enlarged powers relating to the operation of the business (powers beyond those set forth in
 Section 1106(a)(3) and (4) of the Bankruptcy Code) under Section 1106(b) of the Bankruptcy Code
 and such motion is not otherwise overruled or dismissed by the Bankruptcy Court within twenty-
 one (21) calendar days;

                 8.11 Relief from Stay. The Bankruptcy Court shall enter an order or orders
 granting relief from any stay of proceeding (including, the automatic stay applicable under Section
 362 of the Bankruptcy Code to the holder or holders of any security interest) to (i) permit
 foreclosure (or the granting of a deed in lieu of foreclosure or the like) on any assets of the Debtor
 which have a value in excess of $100,000 in the aggregate or (ii) permit other actions that would
 have a Material Adverse Effect on the Debtor or its estate (taken as a whole);

                8.12 Orders. The Interim Order (prior to Final Order Entry Date) or Final Order
 (on and after the Final Order Entry Date) shall cease to create a valid and perfected Lien on the
 Collateral or to be in full force and effect, shall have been in any material respect reversed,
 modified, amended, stayed, vacated, or subject to stay pending appeal, without prior written
 consent of Lender;

                8.13 Compliance with Orders. Borrower shall fail to comply with the Interim
 Order (prior to Final Order Entry Date) or Final Order (on and after the Final Order Entry Date)
 in any material respect;

 19065044.119094912.1                             20
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20             Entered 05/27/20 18:20:47        Page 57 of 65



                 8.14 Other Financing. (a) Except as permitted in the Interim Order or Final
 Order, the entry of any order of the Bankruptcy Court granting to any third party a Lien pari passu
 with or senior to that granted to and/or for the benefit of the Lender hereunder, or (b) the Borrower
 shall make any payment of principal or interest or otherwise on account of any Indebtedness or
 payables other than the Obligations under the DIP Loan Facility, or other than in accordance with
 the Budget approved by the Lender; or

                8.15 Avoidance. Any suit or action is commenced against the Lender by or on
 behalf of Borrower or any Committee, in each case that constitutes a challenge or that asserts a
 claim or seeks a legal or equitable remedy that would have the effect of subordinating the claim or
 Lien of the Lender and, if such suit or action shall not have been dismissed or stayed within fifteen
 (15) calendar days after service thereof on the Lender, and if stayed, such stay shall have been
 lifted.

          9.       LENDER’S RIGHTS AND REMEDIES.

                9.1    Rights and Remedies. Upon the occurrence and during the continuance of
 an Event of Default, Lender may, at its election, do any one or more of the following, all of which
 are authorized by Borrower:

                 (a)    Subject to the Orders, Lender may, notwithstanding the provisions of
 Section 362 of the Bankruptcy Code, without any application, motion or notice to, hearing before,
 or order from, the Bankruptcy Court, suspend the DIP Loan Facility with respect to additional
 Advances, whereupon any additional Advances shall be made or incurred in Lender’s sole
 discretion so long as such Default or Event of Default is continuing. If any Event of Default has
 occurred and is continuing, Lender may, notwithstanding the provisions of Section 362 of the
 Bankruptcy Code, without any application, motion or notice to, hearing before, or order from, the
 Bankruptcy Court, except as otherwise expressly provided herein, increase the rate of interest
 applicable to the Loan to the Default Rate.

                 (b)     Subject to the Orders, Lender may (i) terminate the DIP Loan Facility with
 respect to further Advances; (ii) reduce the DIP Loan Commitments from time to time; (iii) declare
 all or any portion of the Obligations, including all or any portion of the Loan to be forthwith due
 and payable; or (iv) exercise any rights and remedies provided to Lender under the Loan
 Documents or at law or equity, including all remedies provided under the Bankruptcy Code;
 provided, however, Lender shall be permitted to exercise any remedy in the nature of a liquidation
 of, or foreclosure on, any interest of Borrower in the Collateral only after obtaining relief from
 automatic stay of Section 362 of the Bankruptcy Code.

                   9.2   [Reserved.]

                   9.3   [Reserved.]

                9.4    Lender Expenses. If Borrower fails to pay any amounts or furnish any
 required proof of payment due to third persons or entities, as required under the terms of this
 Agreement, then Lender may do any or all of the following after reasonable notice to Borrower:
 (a) make payment of the same or any part thereof; (b) set up such reserves as Lender deems
 necessary to protect Lender from the exposure created by such failure; or (c) obtain and maintain

 19065044.119094912.1                             21
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20             Entered 05/27/20 18:20:47         Page 58 of 65



 insurance policies of the type discussed in Section 6.6 of this Agreement, and take any action with
 respect to such policies as Lender deems prudent. Any amounts so paid or deposited by Lender
 shall constitute Lender Expenses, shall be immediately due and payable, and shall bear interest at
 the then applicable rate hereinabove provided, and shall be secured by the Collateral. Any
 payments made by Lender shall not constitute an agreement by Lender to make similar payments
 in the future or a waiver by Lender of any Event of Default under this Agreement.

                 9.5    Lender’s Liability for Collateral. So long as Lender complies with
 reasonable commercial lending practices, Lender shall not in any way or manner be liable or
 responsible for: (a) the safekeeping of the Collateral; (b) any loss or damage thereto occurring or
 arising in any manner or fashion from any cause; or (c) any diminution in the value thereof. All
 risk of loss, damage or destruction of the Collateral shall be borne by Borrower.

                 9.6     Remedies Cumulative.        Lender’s rights and remedies under this
 Agreement, the Loan Documents, and all other agreements shall be cumulative. Lender shall have
 all other rights and remedies not inconsistent herewith as provided under the Code, by law, or in
 equity, subject to the requirements of the Bankruptcy Code. No exercise by Lender of one right
 or remedy shall be deemed an election, and no waiver by Lender of any Event of Default on
 Borrower’s part shall be deemed a continuing waiver. No delay by Lender shall constitute a
 waiver, election, or acquiescence by it. No waiver by Lender shall be effective unless made in a
 written document signed on behalf of Lender and then shall be effective only in the instance and
 for the purpose for which it was given.

               9.7     Borrower Liability. Any Borrower may, acting singly, request Credit
 Extensions hereunder. Each Borrower hereby appoints each other as agent for the other for all
 purposes hereunder, including with respect to requesting Credit Extensions hereunder. Each
 Borrower hereunder shall be jointly and severally obligated to repay all Credit Extensions made
 hereunder, regardless of which Borrower actually receives said Credit Extension, as if each
 Borrower hereunder directly received all Credit Extensions.

                   9.8    Protective Payments. If Borrower fails to obtain the insurance called for
 by Section 6.6 or fails to pay any premium thereon or fails to pay any other amount which
 Borrower is obligated to pay under this Agreement or any other Loan Document or which may be
 required to preserve the Collateral, Lender may obtain such insurance or make such payment, and
 all amounts so paid by Lender are Lender Expenses and immediately due and payable, bearing
 interest at the then highest rate applicable to the Obligations, and secured by the Collateral. Lender
 will make reasonable efforts to provide Borrower with notice of Lender obtaining such insurance
 at the time it is obtained or within a reasonable time thereafter. No payments by Lender are deemed
 an agreement to make similar payments in the future or Lender’s waiver of any Event of Default.

                 9.9   Savings Clause. Notwithstanding any other provision herein, the aggregate
 interest rate charged with respect to any of the Obligations, including all charges or fees in
 connection therewith deemed in the nature of interest under applicable law shall not exceed the
 Highest Lawful Rate. If the rate of interest (determined without regard to the preceding sentence)
 under this Agreement at any time exceeds the Highest Lawful Rate, the outstanding amount of the
 Advances made hereunder shall bear interest at the Highest Lawful Rate until the total amount of
 interest due hereunder equals the amount of interest which would have been due hereunder if the


 19065044.119094912.1                             22
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20              Entered 05/27/20 18:20:47         Page 59 of 65



 stated rates of interest set forth in this Agreement had at all times been in effect. In addition, if
 when the Advances made hereunder are repaid in full the total interest due hereunder (taking into
 account the increase provided for above) is less than the total amount of interest which would have
 been due hereunder if the stated rates of interest set forth in this Agreement had at all times been
 in effect, then to the extent permitted by law, Borrower shall pay to Lender an amount equal to the
 difference between the amount of interest paid and the amount of interest which would have been
 paid if the Highest Lawful Rate had at all times been in effect. Notwithstanding the foregoing, it
 is the intention of Lender and Borrower to conform strictly to any applicable usury laws.
 Accordingly, if Lender contracts for, charges, or receives any consideration which constitutes
 interest in excess of the Highest Lawful Rate, then any such excess shall be cancelled automatically
 and, if previously paid, shall at Lender’s option be applied to the outstanding amount of the
 Advances made hereunder or be refunded to Borrower.

          10.      NOTICES.

         All notices, consents, requests, approvals, demands, or other communication by any party
 to this Agreement or any other Loan Document must be in writing and shall be deemed to have
 been validly served, given, or delivered: (a) upon the earlier of actual receipt and three (3) Business
 Days after deposit in the U.S. mail, first class, registered or certified mail return receipt requested,
 with proper postage prepaid; (b) upon transmission, when sent by electronic mail or facsimile
 transmission; (c) one (1) Business Day after deposit with a reputable overnight courier with all
 charges prepaid; or (d) when delivered, if hand-delivered by messenger, all of which shall be
 addressed to the party to be notified and sent to the address, facsimile number, or email address
 indicated below. Lender or Borrower may change its mailing or electronic mail address or
 facsimile number by giving the other party written notice thereof in accordance with the terms of
 this Section 10:

                   If to Borrower:       Eventide Credit Acquisition, LLC
                                         1920 McKinney Avenue, 7th Floor
                                         Dallas, TX 75201
                                         Attn: Drew McManigle
                                         email: drew@macco.group

                                         With a copy to (which does not constitute notice):

                                         Bernard R. Given II
                                         Loeb & Loeb LLP
                                         10100 Santa Monica Blvd., Suite 2200
                                         Los Angeles, CA 90067
                                         Email: bgiven@loeb.com

                   If to Lender:         Guardian Trust Corporation, as trustee for
                                         Bluetech Irrevocable Trust
                                         Attn: Ms. Tine Ponia
                                         Bermuda House, Tutakimoa Road
                                         P.O. Box 822
                                         Rarotonga, Cook Islands


 19065044.119094912.1                              23
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20              Entered 05/27/20 18:20:47         Page 60 of 65



                                        email: tine.ponia@asiacititrust.com

                                        With a copy to (which does not constitute notice):

                                        Lauren Fitte
                                        Giordani Baker Grossman & Ripp, LLP
                                        100 Congress Ave., Ste. 1440
                                        Austin, Texas 78701
                                        Email: lfitte@gbgrlaw.com

        The parties hereto may change the address at which they are to receive notices hereunder,
 by notice in writing in the foregoing manner given to the other.

     11.  CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL
 REFERENCE.

         Except as otherwise expressly provided in any of the Loan Documents, Delaware law
 governs the Loan Documents without regard to principles of conflicts of law. Borrower and
 Lender each submit submits to the exclusive jurisdiction of the Bankruptcy Court; provided,
 however, that nothing in this Agreement shall be deemed to operate to preclude Lender from
 bringing suit or taking other legal action in any other jurisdiction to realize on the Collateral or any
 other security for the Obligations, or to enforce a judgment or other court order in favor of Lender.
 Borrower expressly submits and consents in advance to such jurisdiction in any action or suit
 commenced in any such court, and Borrower hereby waives any objection that it may have based
 upon lack of personal jurisdiction, improper venue, or forum non conveniens and hereby consents
 to the granting of such legal or equitable relief as is deemed appropriate by such court. Borrower
 and Lender agree and acknowledge that any language found in the Prior Agreement
 indicating that Lender submits to the jurisdiction of the Bankruptcy Court was included in
 that agreement inadvertently. Lender does not now, nor has it at any time, submitted to the
 jurisdiction of the Bankruptcy Court or any other U.S. court. The parties agree that any
 contrary language found in the Prior Agreement was included unintentionally and is void.

      TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
 BORROWER AND LENDER EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF
 ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
 AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
 TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL
 OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH
 PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED
 THIS WAIVER WITH ITS COUNSEL.

          This Section 11 shall survive the termination of this Agreement.

          12.      GENERAL PROVISIONS.

               12.1 Successors and Assigns. This Agreement shall bind and inure to the
 benefit of the respective successors and permitted assigns of each of the parties; provided,


 19065044.119094912.1                              24
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20             Entered 05/27/20 18:20:47        Page 61 of 65



 however, that neither this Agreement nor any rights hereunder may be assigned by Borrower or
 Lender, without the other’s prior written consent, which consent may be granted or withheld in
 such party’s sole discretion.

                12.2 Indemnification. Borrower shall defend, indemnify and hold harmless
 Lender and its officers, employees, and agents (each an “Indemnified Party”) against: (a) all
 obligations, demands, claims, and liabilities claimed or asserted by any other party in connection
 with the transactions contemplated by this Agreement; and (b) all losses or Lender Expenses in
 any way suffered, incurred, or paid by Lender as a result of or in any way arising out of, following,
 or consequential to transactions between Lender and Borrower whether under this Agreement, the
 DIP Facility, the Case, or otherwise (including without limitation reasonable attorneys’ fees and
 expenses), except for losses caused by an Indemnified Party’s gross negligence or willful
 misconduct. This Section 12.2 shall not apply to Taxes.

                 12.3 Time of Essence. Time is of the essence for the performance of all
 obligations set forth in this Agreement.

                12.4 Severability of Provisions. Each provision of this Agreement shall be
 severable from every other provision of this Agreement for the purpose of determining the legal
 enforceability of any specific provision.

                12.5 Amendments in Writing, Integration. All amendments to or terminations
 of this Agreement or the Loan Documents must be in writing signed by the parties. All prior
 agreements, understandings, representations, warranties, and negotiations between the parties
 hereto with respect to the subject matter of this Agreement and the Loan Documents, if any, are
 merged into this Agreement and the Loan Documents. The Prior Agreement never became
 effective because it was never approved by the Court. That fact notwithstanding, the Prior
 Agreement is terminated and is of no force or effect.

                 12.6 Counterparts. This Agreement may be executed in any number of
 counterparts and by different parties on separate counterparts, each of which, when executed and
 delivered, shall be deemed to be an original, and all of which, when taken together, shall constitute
 but one and the same Agreement.

                 12.7 Electronic Execution of Documents. The words “execution,” “signed,”
 “signature” and words of like import in any Loan Document shall be deemed to include electronic
 signatures or the keeping of records in electronic form, each of which shall be of the same legal
 effect, validity and enforceability as a manually executed signature or the use of a paper-based
 recordkeeping systems, as the case may be, to the extent and as provided for in any applicable law,
 including, without limitation, any state law based on the Uniform Electronic Transactions Act.

                12.8 Survival. All covenants, representations and warranties made in this
 Agreement shall continue in full force and effect so long as any Obligations remain outstanding or
 Lender has any obligation to make Credit Extensions to Borrower. The obligations of Borrower
 to indemnify Lender with respect to the expenses, damages, losses, costs and liabilities described
 in Section 12.2 shall survive until all applicable statute of limitations periods with respect to
 actions that may be brought against Lender have run.


 19065044.119094912.1                             25
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20             Entered 05/27/20 18:20:47         Page 62 of 65



                  12.9 Confidentiality; Disclosure. In handling any confidential information
 Lender and all employees and agents of Lender, including but not limited to accountants, shall
 exercise the same degree of care that it exercises with respect to its own proprietary information
 of the same types to maintain the confidentiality of any non-public information thereby received
 or received pursuant to this Agreement except that disclosure of such information may be made
 (i) to the subsidiaries or affiliates of Lender in connection with their present or prospective
 business relations with Borrower, (ii) to prospective transferees or purchasers of any interest in the
 loans, provided that they are similarly bound by confidentiality obligations, (iii) as required by
 law, regulations, rule or order, subpoena, judicial order or similar order (including in connection
 with the Case), (iv) as may be required in connection with the examination, audit or similar
 investigation of Lender and (v) as Lender may determine in connection with the enforcement of
 any remedies hereunder. Confidential information hereunder shall not include information that
 either: (a) is in the public domain or in the knowledge or possession of Lender when disclosed to
 Lender, or becomes part of the public domain after disclosure to Lender through no fault of Lender;
 or (b) is disclosed to Lender by a third party, provided Lender does not have actual knowledge that
 such third party is prohibited from disclosing such information. Borrower authorizes Lender to
 disclose its relationship with Borrower, including use of Borrower’s logo in Lender’s promotional
 materials.

                12.10 Patriot Act Notice. Lender notifies Borrower that, pursuant to the
 requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into law on October 26,
 2001) (the “Patriot Act”), it is required to obtain, verify and record information that identifies
 Borrower, which information includes names and addresses and other information that will allow
 Lender to identify Borrower in accordance with the Patriot Act.


                                       [signature page follows]




 19065044.119094912.1                             26
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20                    Entered 05/27/20 18:20:47           Page 63 of 65



         IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
 as of the date first above written.

                                                       Borrower:

                                                       EVENTIDE CREDIT ACQUISITIONS, LLC


                                                       By:
                                                             Name: M. Drew McManigle
                                                             Title: Manager

                                                       Lender:

                                                       GUARDIAN TRUST CORPORATION, as trustee
                                                       of the BLUETECH IRREVOCABLE TRUST


                                                       By:
                                                             Name:
                                                             Title:


                                                       By:
                                                             Name:
                                                             Title:




                        [Signature Page 27 to Debtor-in-Possession Loan and Security Agreement]

 19065044.119094912.1
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20            Entered 05/27/20 18:20:47         Page 64 of 65



                                              Exhibit A

                                 COLLATERAL DESCRIPTION

         Pursuant to Bankruptcy Code section 364(c)(2), (i) a valid, perfected security interest in
 and lien upon all of Borrower’s assets and all proceeds and products of the foregoing, and (ii) a
 valid, perfected security interest in and lien upon proceeds of any and all claims, causes of action,
 and rights of Borrower, including except those arising under Bankruptcy Code sections 542-553
 (other than section 549).




 19065044.119094912.1
 233953-10002
Case 20-40349-elm11 Doc 181 Filed 05/27/20                   Entered 05/27/20 18:20:47             Page 65 of 65

                                              Summary Report
  Title                     pdfDocs compareDocs Comparison Results
  Date & Time               5/26/2020 1:55:27 PM
  Comparison Time           0.75 seconds
  compareDocs version       v4.3.600.4

                                                      Sources
  Original Document         [#19065044] [v1] Eventide - FINAL DIP Loan and Security Agreement.docx
  Modified Document         [#19094912] [v1] v2 Eventide - REVISED DIP Loan and Security Agreement.docx

  Comparison Statistics                                           Word Rendering Set Markup Options
  Insertions                   6                                                     Windows 10 - Standard
                                                          Name                         (Redline or Track
  Deletions                    4
                                                                                           Changes)
  Changes                      9                          Insertions
  Moves                        0                          Deletions
  Font Changes                 0                          Moves / Moves
  Paragraph Style Changes      0                          Font Changes
  Character Style Changes      0                          Paragraph Style Changes
  TOTAL CHANGES                19                         Character Style Changes
                                                          Inserted cells
                                                          Deleted cells
                                                          Merged cells
                                                          Changed lines                 Mark left border.
                                                          Comments color                   By Author.
                                                          Balloons                            False
                  compareDocs Settings Used                     Category              Option Selected
  Open Comparison Report after saving                            General                  Always
  Report Type                                                     Word                  Formatting
  Character Level                                                 Word                     False
  Include Headers / Footers                                       Word                     True
  Include Footnotes / Endnotes                                    Word                     True
  Include List Numbers                                            Word                     True
  Include Tables                                                  Word                     True
  Include Field Codes                                             Word                     True
  Include Moves                                                   Word                     True
  Flatten Field Codes                                             Word                     True
  Show Track Changes Toolbar                                      Word                     True
  Show Reviewing Pane                                             Word                     True
  Update Automatic Links at Open                                  Word                   [Yes / No]
  Summary Report                                                  Word                      End
  Detail Report                                                   Word              Separate (View Only)
  Document View                                                   Word                     Print
  Remove Personal Information                                     Word                     False
